Exhibit 10.1

 

CONFIDENTIAL    EXECUTION COPY

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

Research Collaboration and License Agreement

This Research Collaboration and License Agreement (this “Agreement”), effective
as of March 14, 2014 (the “Effective Date”), is entered into by and between
Bristol-Myers Squibb Company, a Delaware corporation have a place of business at
345 Park Avenue, New York, New York 10154 (“BMS”), and Five Prime Therapeutics,
Inc., a Delaware corporation having a place of business at 2 Corporate Drive,
South San Francisco, California 94080 (“FivePrime”). BMS and FivePrime are
referred to individually as a “Party” and collectively as the “Parties.”

Recitals

WHEREAS, FivePrime has developed a proprietary protein library and proprietary
technologies for screening, identifying, validating and characterizing target
proteins involved in human diseases, and for the development of therapeutic
candidates directed to or against such proteins or incorporating or deriving
from such proteins, for treatment of human diseases;

WHEREAS, BMS is a biopharmaceutical company engaged in the research,
development, manufacture and commercialization of human therapeutic products;

WHEREAS, BMS and FivePrime desire to enter into a research collaboration to use
FivePrime’s proprietary protein library and technologies to screen for,
identify, validate, characterize and advance Collaboration Targets (as defined
below), upon the terms and conditions set forth herein;

WHEREAS, BMS desires to obtain a license under certain of FivePrime’s
intellectual property for the further research, development and
commercialization of Products (as defined below), and FivePrime desires to grant
such a license, upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

1. Definitions. Unless specifically set forth to the contrary herein, the
following terms, whether used in the singular or plural, have the respective
meanings set forth below.

1.1 “Additional Collaboration Target” means each *** and *** that is identified
by FivePrime and/or BMS in the performance of the Research Program during the
Research Term and that is selected by BMS pursuant to Section 4.2.2. For
clarity, Additional Collaboration Targets exclude any *** or *** selected by BMS
as Included Collaboration Targets pursuant to Section 4.2.1.



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.2 “Affiliate” means, with respect to a Party, any Entity that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” means direct or indirect ownership of more than 50%
of the shares of stock entitled to vote for the election of directors, in the
case of a corporation, or more than 50% of the equity interest in the case of
any other type of legal entity, status as a general partner in any partnership,
or any other similar arrangement whereby such Entity controls or has the right
to control the board of directors or equivalent governing body of such Entity,
or the ability to cause the direction of the management or policies of such
Entity.

1.3 “Agreement” has the meaning set forth in the preamble of this Agreement.

1.4 “Alliance Manager” has the meaning set forth in Section 2.1.3.

1.5 “Antibody” means any antibody or protein comprising at least one
complementarity determining region (CDR) portion thereof (including bispecific
antibodies, single chain antibodies and domain antibodies) and/or similar
binding protein, whether polyclonal, monoclonal, human, humanized, chimeric,
murine, synthetic or from any other source.

1.6 “Approval” means any and all approvals (including BLAs, supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any Regulatory Authority, national,
supra-national (e.g., the European Commission or the Council of the EU),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, that are necessary for the manufacture,
distribution, use or sale of a Product in a regulatory jurisdiction

1.7 “Arbitration” has the meaning set forth in Section 14.6.1.

1.8 “Biosimilar Product” means in a particular country with respect to a Product
that contains a Compound that is a protein or peptide, any pharmaceutical
product that: (a) has received all necessary approvals by the applicable
Regulatory Authorities in such country to market and sell such product as a
pharmaceutical product; (b) is marketed or sold by a Third Party that has not
obtained the rights to market or sell such product as a licensee, sublicensee or
distributor of BMS or any of its Affiliates, licensees or sublicensees with
respect to such product; and (c) is approved as a (i) “biosimilar” (in the
United States) of such Product, (ii) as a “similar biological medicinal product”
(in the EU) with respect to which such Product is the “reference medicinal
product” or (iii) if not the US or EU, as the foreign equivalent of a
“biosimilar” or “similar biological medicinal product” of such Product; in each
case for use in such country pursuant to an expedited regulatory approval
process governing approval of generic biologics based on the then-current
standards for regulatory approval in such country (e.g., the Biologics Price
Competition and Innovation Act of 2009 or an equivalent under foreign law) and
where such regulatory approval was based in significant part upon clinical data
generated by BMS (or its Affiliate or sublicensee) with respect to such Product.

1.9 “BLA” means a Biological License Application (as defined by the FDA) or its
foreign equivalent (or any successor application having substantially the same
function).

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.10 “BMS” has the meaning set forth in the preamble of this Agreement.

1.11 “BMS Background Know-How” means all Know-How Controlled by BMS that was
discovered, developed, made, generated or invented outside of the performance of
the Research Program and that is not Collaboration Know-How.

1.12 “BMS Background Patents” means each Patent Controlled by BMS that arose
from inventions discovered outside of the performance of the Research Program
and that is not a BMS Existing Compound Patent or a Collaboration Compound
Patent.

1.13 “BMS Excluded Compound” means:

1.13.1. any Compound Controlled by BMS that is (or was) discovered or generated
or derived to bind to and modulate a BMS Excluded Protein(s) (including for
purposes of clarity, the BMS Excluded Protein itself);

1.13.2. any fusion protein comprising all or a part of ***, for example, all or
a part of an extracellular domain of ***, or a variant thereof, linked directly
or indirectly to another molecule, for example, a portion of an immunoglobulin
molecule;

1.13.3. any Compound Controlled by BMS (or where BMS otherwise has the right to
obtain such Control) that is (or was) discovered or generated or derived to bind
to and modulate *** (including *** itself) *** prior to the Effective Date;

1.13.4. any Compound Controlled by BMS that (A) was discovered or generated or
derived to bind to and modulate *** or *** for use outside the field of
Immuno-Oncology, (B) is not Covered by a Valid Claim within the Licensed IP or
Collaboration Compound Patents, and (C) is either (X) in-licensed or acquired by
BMS subsequent to the Effective Date or (Y) is being developed or commercialized
by BMS outside of the field of Immuno-Oncology (and is not a BMS I-O Crossover
Compound); and

1.13.5. any Compound Controlled by BMS that (A) is (or was) discovered or
generated or derived to bind to and modulate a Terminated Target that was a ***
or a *** (including the *** or *** itself), (B) is not Covered by a Valid Claim
within the Licensed IP or Collaboration Compound Patents, and (C) either (X) is
in-licensed or acquired by BMS subsequent to the date which is *** after the
date that such Terminated Target became a Terminated Target and with respect to
which BMS files an IND prior to the date which is *** subsequent to the date BMS
such in-licensed or acquired such Compound, or (Y) is being developed or
commercialized by BMS outside of the field of Immuno-Oncology (and is not a
Third Party I-O Crossover Compound).

1.14 “BMS Excluded Proteins” mean the proteins, that BMS disclosed to FivePrime
under the Pre-Existing NDA on the Effective Date, with respect to which BMS has
active and ongoing proprietary internal discovery and development programs.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.15 “BMS Existing Compound Patent” means any and all Patents Controlled by BMS
as of the Effective Date that claim a Compound being developed or commercialized
by BMS outside of the field of Immuno-Oncology.

1.16 “BMS I-O Crossover Compound” has the meaning set forth in
Section 8.3.3(a)(i).

1.17 “BMS Indemnitee” has the meaning set forth in Section 13.1.

1.18 “BMS Losses” has the meaning set forth in Section 13.1.

1.19 “BMS Pre-Existing Compounds” mean the Compounds Controlled by BMS as of the
Effective Date that were discovered or generated or derived to bind to and
modulate *** or ***. On the Effective Date, BMS disclosed to FivePrime a list of
BMS Pre-Existing Compounds under the Pre-Existing NDA.

1.20 “Business Day” means any day other than (i) a Saturday, (ii) a Sunday or
(iii) any day on which banks in the State of New York are permitted or required
to close by Law.

1.21 “Budget” is defined in Section 3.2.1.

1.22 “Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.23 “Calendar Year” means a successive period of 12 calendar months commencing
on January 1 and ending on December 31.

1.24 “Chief Patent Counsels” has the meaning set forth in Section 2.3.3.

1.25 “Clinical Trial” means a Phase 1 Trial, Phase 2 Trial, or Phase 3 Trial.

1.26 “Collaboration Compound Know-How” means any and all Know-How that:
(i) relates specifically to a Compound or Product, including the composition of
matter, method of use, method of manufacture, or formulation of a Compound or
Product; and (ii) is discovered, developed, made, generated or invented by or on
behalf of either Party or both Parties (a) in the performance of the Research
Program during the Research Term or (b) based on or conceived or reduced to
practice using the results obtained from the performance of the Research
Program, but in each case excluding any FivePrime Platform Technology, BMS
Background Know-How, Collaboration Target Know-How and Collaboration Other
Know-How.

1.27 “Collaboration Compound Patents” means any and all Patents that claim a
Compound or Product, including the composition of matter, method of use, method
of manufacture, or formulation of a Compound or Product, and that either (A) are
Controlled by BMS during the Term, or (B) claim an invention discovered,
developed, made, generated or

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

invented by or on behalf of either Party or both Parties (i) in the performance
of the Research Program during the Research Term or (ii) based on or conceived
or reduced to practice using the results obtained from the performance of the
Research Program; but in each case ((A) and (B)) excluding: any BMS Existing
Compound Patents, FivePrime Patents existing as of the Effective Date, and
FivePrime Platform Patents.

1.28 “Collaboration IP” means the Collaboration Know-How and Collaboration
Patents.

1.29 “Collaboration Know-How” means Collaboration Compound Know-How,
Collaboration Target Know-How and Collaboration Other Know-How.

1.30 “Collaboration Other Know-How” means any and all Know-How discovered,
developed, made, generated or invented by or on behalf of either Party or both
Parties (i) in the performance of the Research Program during the Research Term
or (ii) based on or conceived or reduced to practice using the results obtained
from the performance of the Research Program, including all data, information,
Screening Assays or other tools generated or developed in the course of the
Research Program, but in each case excluding any FivePrime Platform Technology
and BMS Background Know-How.

1.31 “Collaboration Other Patents” means any and all Patents that claim an
invention discovered, developed, made, generated or invented by or on behalf of
either Party or both Parties (i) in the performance of the Research Program
during the Research Term or (ii) based on or conceived or reduced to practice
using the results obtained from the performance of the Research Program,
including Screening Assays or other tools generated or developed in the course
of the Research Program, but in each case excluding any FivePrime Patent
existing as of the Effective Date, any FivePrime Platform Patents, any
Collaboration Target Patent and any BMS Background Patents.

1.32 “Collaboration Patents” means the Collaboration Compound Patents,
Collaboration Target Patents and Collaboration Other Patents.

1.33 “Collaboration Target” means: (i) each Included Collaboration Target and
(ii) each Additional Collaboration Target.

1.34 “Collaboration Target Know-How” means any and all Know-How that:
(i) relates to (X) a Collaboration Target or (Y) the use of compounds or
products discovered or generated or derived to bind to and modulate such
Collaboration Target; and (ii) is discovered, developed, made, generated or
invented by or on behalf of either Party or both Parties (a) in the performance
of the Research Program during the Research Term or (b) based on or conceived or
reduced to practice using the results obtained from the performance of the
Research Program, but in each case excluding any FivePrime Platform Technology
and BMS Background Know How.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.35 “Collaboration Target Patents” means any and all Patents that claim an
invention discovered, developed, made, generated or invented by or on behalf of
either Party or both Parties (i) in the performance of the Research Program
during the Research Term, or (ii) based on or conceived or reduced to practice
using the results obtained from the performance of the Research Program
(including any Protein identity), or (iii) that are Controlled by FivePrime
prior to the Effective Date and that relate to (X) a Collaboration Target or
(Y) the use of compounds or products discovered or generated or derived to bind
to and modulate such Collaboration Target, but in each case excluding any BMS
Existing Compound Patent, Collaboration Compound Patent, any FivePrime Platform
Patent and any BMS Background Patents. The Collaboration Target Patents in
existence as of the Effective Date are set forth on Schedule 1.35.

1.36 “Combination Product” means: (i) a product that contains at least one
Compound or Product and at least one additional therapeutically active
ingredient that is not a Compound or Product; or (ii) a product consisting of
one or more separate drugs, devices, tests, kits or biological products and sold
together with a Product in a single package or as a unit.

1.37 “Commercial License” means the license granted to BMS pursuant to
Section 6.1.2.

1.38 “Commercially Reasonable Efforts” means: (i) with respect to FivePrime’s
obligations under this Agreement, the carrying out of such obligations or tasks
with a level of effort and resources consistent with the commercially reasonable
practices normally devoted by a similarly situated biotechnology company,
subject to and in accordance with the terms and conditions of this Agreement;
and (ii) where applied to the development or commercialization activities by BMS
hereunder, the efforts and resources that BMS would use as part of an active and
continuing program of development or commercialization of a pharmaceutical
product owned by BMS, of a market potential similar to the market potential of a
Product under evaluation, at a similar stage of its product life, taking into
account the establishment of the Product in the marketplace, the competitiveness
of the marketplace, the proprietary position of the Product, the regulatory
status involved, the pricing and launching strategy and the relative safety and
efficacy of the Product. “Commercially Reasonable Efforts” of a Party shall
require that such Party (on its own or acting through any of its Affiliates,
sublicensees or subcontractors), at a minimum: (a) promptly assign
responsibility for such obligations to qualified employees, set annual goals and
objectives for carrying out such obligations, and monitor and hold employees
accountable for progress with respect to such goals and objectives; (b) set and
seek to achieve specific and meaningful objectives for carrying out such
obligations; and (c) make and implement decisions and allocate resources
designed to diligently advance progress with respect to such objectives.

1.39 “Compound” means any protein, including any Antibody or similar protein or
adnectin, any peptide or similar molecule, or any chemical compound.

1.40 “Compound Patent” means BMS Existing Compound Patents and Collaboration
Compound Patents.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.41 “Confirmed Hit” means any *** or ***, other than an Initial Included
Collaboration Target, that: (i) is identified by FivePrime and/or BMS during the
performance of the Research Program during the Research Term as a Hit;
(ii) meets the confirmatory criteria determined by the Working Group (and
approved by the JRC), including, for example, confirmation with recombinant
protein or through specificity or affinity analyses or activity in a secondary
assay; and (iii) is not an Excluded Protein.

1.42 “Confirmed Hit Data” has the meaning set forth in Section 4.1.

1.43 “Confidential Information” has the meaning set forth in Section 9.1.

1.44 “Contractor” has the meaning set forth in Section 3.4.

1.45 “Consideration Period” shall mean with respect to a Confirmed Hit that
becomes a Non-Selected Target the time period that elapsed between
identification as a Confirmed Hit until the date that such Confirmed Hit became
a Non-Selected Target.

1.46 “Controlled” means with respect to any Know-How, Patent, Compound, Material
or other tangible or intangible intellectual property, the possession of
(whether by ownership or license, other than licenses granted pursuant to this
Agreement) or the ability of a Party to (i) grant to the other Party access to,
ownership of, or a license or sublicense under, such Know-How, Patent, Compound,
Material or other intellectual property, in each case as provided under this
Agreement, or (ii) make, use, sell, offer for sale or import a Compound or
Product; in each case without violating the terms of any agreement or other
arrangement with any Third Party.

1.47 “Covers” means: (i) with respect to a Patent and a Compound or Product,
that the making, use, sale, offer for sale or importation of such Compound or
Product would infringe a Valid Claim of such Patent in the country in which the
activity occurred, but for the ownership of such Patent or licenses granted in
this Agreement; and (ii) with respect to a Compound Patent and a Compound or
Product, that the making, use, sale, offer for sale or importation of such
Compound or Product would, but for the possession of the right (through
ownership, license or otherwise) to practice the inventions claimed in such
Compound Patents, infringe a Valid Claim of such Compound Patent in the country
in which the activity occurred.

1.48 “Derivative Compound” means a derivative or modification of a Compound
including (A) with respect to an antibody or similar protein, an antibody or
similar protein with at least one complementarity determining regions (CDRs)
that is at least *** identical (based on the amino acid sequence) to the CDRs of
the original Compound; (B) with respect to an ECD-Fc fusion protein, an ECD-Fc
fusion protein with an ECD portion of the protein that is at least *** identical
(based on the amino acid sequence) to the ECD portion of the original Compound;
(C) with respect to a peptide, a peptide that is at least *** identical (based
on the amino acid sequence) to the original Compound; and (D) with respect to a
chemical compound that is not a protein or peptide, a chemical compound that is
a salt, ester, polymorphic, stereoisomer, or prodrug of the original parent
Compound.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.49 “Disclosing Party” has the meaning set forth in Section 9.1.

1.50 “Dollar” “dollar” or “$” means the legal tender of the United States.

1.51 “Effective Date” has the meaning set forth in the preamble of this
Agreement.

1.52 “EMA” means the European Medicines Agency, or any successor thereof
performing substantially the same functions.

1.53 “Entity” means a partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization.

1.54 “EU” means the European Union, as its membership may be altered from time
to time, any successor thereto and any country included therein.

1.55 “Excluded Claim” has the meaning set forth in Section 14.6.9.

1.56 “Excluded Protein” has the meaning set forth in Section 5.1.

1.57 “Excluded Protein List” means the list of Excluded Proteins provided from
time to time by FivePrime to BMS under Section 5.2, which FivePrime shall
identify for BMS only by their FivePrime internal tracking number.

1.58 “FDA” means the United States Food and Drug Administration, or any
successor entity thereof performing substantially the same functions.

1.59 “Field” means all indications and uses, including the diagnosis,
prevention, and treatment of human diseases and human conditions.

1.60 “First Commercial Sale” means, with respect to a particular Product in a
particular country, the first sale of such Product in such country following the
receipt of Marketing Authorization.

1.61 “FivePrime” has the meaning set forth in the preamble of this Agreement.

1.62 “FivePrime Know-How” means all Know-How that is Controlled by FivePrime
during the Term that is necessary or reasonably useful for the discovery,
research, development, manufacture or commercialization of Compounds or Products
in the Field but excluding (i) any FivePrime Platform Technology and (ii) any
Know-How Controlled by a Third Party that enters into a Strategic Transaction
with FivePrime subsequent to the Effective Date (with such Control being
determined immediately prior to the date such Strategic Transaction closes).

1.63 “FivePrime Patents” means each Patent that is Controlled by FivePrime
during the Term that claims a Protein, Compound or Product (including in each
case its composition,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

formulation, combination, product by process, or method of use, manufacture,
preparation or administration), or otherwise claiming inventions that are
necessary or reasonably useful for the discovery, research, development,
manufacture or commercialization of Compounds or Products in the Field, but in
each case excluding (i) any Patents Controlled by a Third Party that enters into
a Strategic Transaction with FivePrime subsequent to the Effective Date (with
such Control being determined immediately prior to the date such Strategic
Transaction closes), (ii) any Collaboration Compound Patent, (iii) any
Collaboration Target Patent, and (iv) any Collaboration Other Patent.

1.64 “FivePrime Indemnitee” has the meaning set forth in Section 13.2.

1.65 “FivePrime Library” means FivePrime’s proprietary protein library existing
as of the Effective Date (and including any modifications or improvements
thereto existing at the time the applicable Screening Assay is conducted),
comprising (a) ***; and (b) ***.

1.66 “FivePrime Losses” has the meaning set forth in Section 13.2.

1.67 “FivePrime Platform Patent” means any Patent included in the FivePrime
Platform Technology.

1.68 “FivePrime Platform Technology” means any and all Patents, Materials and
Know-How Controlled by FivePrime pertaining to: (i) the FivePrime Library;
(ii) the design, composition, and methods of generating or screening the
FivePrime Library; (iii) FivePrime’s protein expression technology;
(iv) FivePrime’s in vivo or in vitro screening technology, including the Rapid
In Vivo Protein Production System (RIPPSSM) technology; and (v) any
bioinformatics software applications used in connection with the foregoing, but
excluding in each case any Patents, Materials and Know-How specifically and
directly related to a specific Protein or its biological activity, function or
utility.

1.69 “FTE” means the equivalent of the work of one appropriately qualified
individual working on a full-time basis (i.e. a forty (40) hour workweek) in
performing work in support of the Research Program for a 12-month period. During
any given period of time, in the event that a person devotes less than one
hundred percent (100%) of his or her work during such period of time toward
support of the Research Program, such person’s efforts shall be treated as an
FTE solely with respect to the period of time spent by such person in support of
the Research Program on a pro rata basis as compared to the time spent by such
person on other endeavors. FTE efforts shall not include the work of general
corporate or administrative personnel. For clarity, one FTE’s work may be
carried out by one or more employees of FivePrime as part of the Research
Program.

1.70 “FTE Rate” means a rate of *** per FTE per annum for FTEs engaged in the
conduct of research activities as part of the Research Program.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.71 “Generic Product” means in a particular country with respect to a Product
that contains a Compound that is a chemical compound that is not a protein or
peptide, any pharmaceutical product that: (i) has received all necessary
approvals by the applicable Regulatory Authorities in such country to market and
sell such product as a pharmaceutical product; (ii) is marketed or sold by a
Third Party that has not obtained the rights to market or sell such product as a
licensee, sublicensee or distributor of BMS or any of its Affiliates, licensees
or sublicensees with respect to such product; and (iii) is approved for use in
such country pursuant to an expedited regulatory approval process governing
approval of generic chemical compounds based on the then-current standards for
regulatory approval in such country (e.g., 21 U.S.C. 355(b)(2) or an abbreviated
new drug application, or a relevant equivalent under foreign law) and where such
regulatory approval was based in significant part upon clinical data generated
by BMS (or its Affiliate or sublicensee) with respect to such Product.

1.72 “Hit” means, with respect to a particular Screening Assay, a Protein (or
fragment thereof) that: (i) when tested by FivePrime and/or BMS in such
Screening Assay, meets or exceeds the threshold for activity or inhibition
determined by the Working Group, which result was reproduced upon at least one
retest in such Screening Assay; and (ii) is not an Excluded Protein or a protein
that was publicly known to be a *** or a *** prior to it being identified as a
Hit by FivePrime.

1.73 “Immuno-Oncology”, “I-O” shall mean the treatment of (and not merely
prevention or any vaccine against) cancer through the targeting of the host
immune system to modulate and counteract immune attenuation pathways that allow
for tumor escape from immune system recognition and destruction.

1.74 “Included Collaboration Target” means: (i) each Initial Included
Collaboration Target and (ii) up to *** additional *** and up to *** additional
*** identified by FivePrime and/or BMS in the performance of the Research
Program and selected by BMS as Included Collaboration Targets pursuant to
Section 4.2.1.

1.75 “IND” means any investigational new drug application filed with the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any amendments thereto. References herein to IND shall include, to the
extent applicable, any comparable filing(s) outside of the U.S. (such as a CTA
in the European Union).

1.76 “Initial Included Collaboration Target” means each of *** and ***.

1.77 “Initiation” means with respect to a Clinical Trial, the (i) administration
of the first dose of the relevant Product to the first human subject in such
Clinical Trial; or (ii) in the case of a blinded, controlled Clinical Trial, the
administration of the first dose of such Product, placebo or comparator drug, as
the case may be, to the first human subject in such Clinical Trial.

1.78 “JAMS Rules” has the meaning set forth in Section 14.6.1.

1.79 “JRC” has the meaning set forth in Section 2.2.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.80 “Know-How” means any tangible and intangible information, data, results
(including pharmacological, research and development data, reports and batch
records), and materials, discoveries, improvements, inventions, compositions of
matter, cell lines, assays, sequences, processes, methods, knowledge, protocols,
formulas, utility, formulations, inventions (whether patentable or not),
strategy, know-how and trade secrets, and all other scientific, pre-clinical,
clinical, regulatory, manufacturing, marketing, financial and commercial
information or data, in each case that either Party has treated as confidential
or proprietary information and that is not generally known by the public, but
excluding any of the foregoing to the extent claimed in any Patents.

1.81 “Law” means any federal, state, local, foreign or multinational law,
statute, ordinance, code, rule, regulation, resolution, or order of any
government authority in the Territory, or any similar provision having the force
or effect of law.

1.82 “License Maintenance Fee” has the meaning set forth in Section 8.2.2.

1.83 “Licensed Compound” means each Compound, and any Derivative Compound
thereof, excluding in each case any BMS Excluded Compound, that is discovered or
generated or derived to bind to and modulate a Collaboration Target (including
the Collaboration Target itself) and that: (X) is Controlled by BMS or FivePrime
as of the Effective Date; (Y) is discovered or generated or derived by BMS
and/or FivePrime during the performance of the Research Program during the
Research Term; or (Z) is Controlled by BMS during the Term and that is Covered
by a Valid Claim within the Licensed IP or the Collaboration Compound Patents.
For clarity, Licensed Compound shall include BMS I-O Crossover Compounds, Third
Party I-O Crossover Compounds and Post-Termination Compounds. Notwithstanding
anything in this Agreement to the contrary, Licensed Compound shall not include
any BMS Excluded Compound.

1.84 “Licensed IP” means the FivePrime Patents, FivePrime Know-How, and
FivePrime’s interest in the Collaboration IP, in each case that are necessary or
reasonably useful to research, develop, make, have made, use, sell, offer for
sale, export or import Licensed Compounds or Products in the Field in the
Territory.

1.85 “Major Markets” means the United States, United Kingdom, Germany, France,
Spain, and Italy.

1.86 “Marketing Authorizations” means all approvals necessary from the relevant
Regulatory Authority to permit a Party or its sublicense(s) to market and sell a
Compound or Product in a particular country, including approval of an NDA or
BLA.

1.87 “Materials” means any proprietary compounds, cell lines, animals,
biological materials, research tools, or other tangible materials (including any
such materials that constitute or are directly related to a Protein) that are
Controlled by a Party or its Affiliates and that are used in connection with the
performance of the Research Plan under this Agreement.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.88 “Materials Receiving Party” has the meaning set forth in Section 3.5.1.

1.89 “Materials Transferring Party” has the meaning set forth in Section 3.5.1.

1.90 “NDA” means a New Drug Application or similar application or submission in
any country for approval to market a Product.

1.91 “Net Sales” means the actual gross amount invoiced by BMS, or its Affiliate
or sublicensee, for sales or other commercial disposition of a Product, in an
arms-length transaction to a Third Party purchaser (including distributors),
less the following deductions to the extent directly applicable to such sales:

 

  •   normal and customary rebates, quantity, trade and cash discounts to
customers actually allowed and properly taken;

 

  •   governmental and other rebates, chargebacks or administrative fees (or
equivalents thereof) granted to managed health care organizations, pharmacy
benefit managers (or equivalents thereof) or to national, federal, state,
provincial, local and other governments, their respective agencies, purchasers
and reimbursers or to trade customers actually allowed and properly taken;

 

  •   retroactive price reductions, credits or allowances actually granted upon
rejections, destruction or returns of such Product, including for recalls or
damaged goods;

 

  •   freight, postage, shipping and insurance charges actually allowed or paid
for delivery of such Product, to the extent included in the gross sales price;
wholesalers’ distribution fees actually paid, and fees actually paid for
services or commissions to Third Party distributors, brokers or agents, other
than sales personnel, sales representatives and sales agents employed by or on
behalf of BMS, its Affiliates or sublicensees (or any Person in which a
sublicensee has, or which Person has in such sublicensee, at least the level of
ownership or control required to meet the definition of “Affiliate” in
Section 1.2);

 

  •   sales taxes, excise taxes, use taxes, import/export duties or other
governmental charges actually due or incurred with respect to such sales,
including (by way of example and without limitation) value-added taxes and fees
due under the Affordable Health Care Act, in each case to the extent applicable
with respect to such Product; and

 

  •   amounts actually written off as uncollectible to the extent consistent
with BMS’s, its Affiliate’ or sublicensee’s business practices for its other
products (such amounts shall be added back to the Net Sales when actually
collected) not to exceed *** (***) of BMS’s gross sales for such Product.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Any of the above deductions shall be permitted if incurred in the ordinary
course of business in type and amount consistent with good industry practice and
determined in accordance with generally accepted accounting principles on a
basis consistent with BMS’s audited consolidated financial statements.

Any Product *** shall not be included in Net Sales, provided that ***. Net Sales
will not include transfers among BMS, its Affiliates, or sublicensees unless the
recipient is the end purchaser.

If a Product is sold as part of a Combination Product, the Net Sales of such
Product for the purpose of calculating royalties owed under this Agreement for
sales of such Product, shall be determined as follows: first, BMS shall
determine the actual Net Sales of such Combination Product (using the above
provisions) and then such amount shall be multiplied by the fraction A/(A+B),
where A is the average gross selling price in the applicable country of such
Product sold separately, if sold separately, in the same formulation and dosage,
and B is the sum of the average gross selling prices in the applicable country
of each other active ingredient, drug, device, test, kit or biological product
in the Combination Product sold separately, if sold separately, in the same
formulation, dosage or unit quantity. If any active ingredient, drug, device,
test, kit or biological product in the Combination Product is not sold
separately in the relevant formulation, dosage or unit quantity, Net Sales shall
be calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/C where A is the average gross selling price in the applicable
country of such Product sold separately in the same formulation and dosage and C
is the average gross selling price in the applicable country of such Combination
Product. If neither the Product nor any other active ingredient, drug, device,
test, kit or biological product in the Combination Product is sold separately in
the relevant formulation, dosage or unit quantity, the adjustment to Net Sales
shall be determined by the Parties in good faith to reasonably reflect the fair
market value of the contribution of such Product in the Combination Product to
the total fair market value of such Combination Product.

The average gross selling price for such other therapeutically active
ingredient(s) contained in the Combination Product shall be calculated for each
calendar year by dividing the sales amount by the units of such other
product(s), as published by IMS or another independent source agreed upon by the
Parties.

In the case of any other sale or other disposal for value, such as barter or
counter trade, of any Product, or part thereof, other than in an arm’s length
transaction exclusively for money, Net Sales shall be calculated as above on the
fair market value of the consideration given.

1.92 “Non-Selected Target” means each Confirmed Hit that BMS does not select (or
rejects) as a Collaboration Target within the Option Period pursuant to
Section 4.2.1 and Section 4.2.2, respectively.

1.93 “Option” means BMS’s exclusive right (even with respect to FivePrime),
during the Option Period, to designate Confirmed Hits as Included Collaboration
Targets (in addition to the Initial Included Collaboration Targets) or
Additional Collaboration Targets.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.94 “Option Period” means the period commencing on the Effective Date and
continuing until the date that is *** after the end of the Research Term, during
which BMS may exercise the Option.

1.95 “Outside Counsel” has the meaning set forth in 10.2.2(a).

1.96 “Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

1.97 “Patent” means (i) an issued patent or pending patent application and any
patent issuing therefrom, including any certificate of invention, application
for certificate of invention, utility model, or application for utility model,
provisional, converted provisional, non-provisional, divisional, continuation,
continuation-in-part, and continued prosecution application; and (ii) any
substitution, reissue, reexamination, renewal, confirmation, revalidation,
extension and supplementary protection certificate with respect to any of the
foregoing.

1.98 “Person” means any individual, unincorporated organization or association,
governmental authority or agency, Entity or other entity not specifically listed
herein.

1.99 “Phase 1 Trial” means a human clinical trial of a Product in any country
that would satisfy the requirements of 21 C.F.R. § 312.21(a), or its foreign
equivalent.

1.100 “Phase 2 Trial” means a human clinical trial of a Product in any country
that would satisfy the requirements of 21 C.F.R. § 312.21(b). For clarity, a
trial called a Phase 1/2 or Phase 1b/2 trial shall be considered a Phase 2 trial
if it satisfies the requirements of 21 C.F.R. § 312.21(b).

1.101 “Phase 3 Trial” means a human clinical trial of a Product in any country
that would satisfy the requirements of 21 C.F.R. § 312.21(c). For clarity, a
trial called a Phase 2/3 trial shall be considered a Phase 3 trial if it
satisfies the requirements of 21 C.F.R. § 312.21(c).

1.102 “Post-Termination Compound” shall mean any Compound Controlled by BMS
(other than a BMS Excluded Compound) discovered or generated or derived to bind
to and modulate a Terminated Target.

1.103 “Pre-Existing NDA” has the meaning set forth in Section 14.7.

1.104 “Product” means any pharmaceutical product containing a Licensed Compound
(alone or with other active ingredients), in all forms, presentations,
formulations and dosage forms that is directed toward a Collaboration Target.

1.105 “Product Infringement” has the meaning set forth in Section 10.3.1.

1.106 “Project Leader” has the meaning set forth in Section 2.1.2.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.107 “Protein” means: (a) a human protein together with all other proteins
translated from mRNA splice variants transcribed from the same human chromosomal
genomic locus encoding such protein; and (b) a protein that is at least ***
percent (***%) identical to the amino acid sequence of the protein set forth in
(a).

1.108 “Receiving Party” has the meaning set forth in Section 9.1.

1.109 “Regulatory Authority” means any applicable governmental regulatory
authority involved in granting approvals for the marketing and sale of a
Product, including the FDA and the EMA.

1.110 “Research Plan” means the research plan agreed by the Parties and
previously disclosed to each Party under the Pre-Existing NDA, as such plan may
be updated by the JRC in accordance with Section 2.2.4.

1.111 “Research Program” has the meaning set forth in Section 3.1.1.

1.112 “Research Term” means the period starting as of the Effective Date and
ending on the third anniversary of the Effective Date and as such period may be
extended for up to two additional one-year periods pursuant to Section 3.1.3.

1.113 “Restricted Period” shall mean the period from and after the date a
Confirmed Hit became a Non-Selected Target until the later of (A) the date which
is *** subsequent to such date, or (B) a period of time equivalent to the
Consideration Period has elapsed.

1.114 “Reverted Target Know-How” has the meaning set forth in Section 6.1.6.

1.115 “Reverted Target Patent” has the meaning set forth in Section 6.1.6.

1.116 “Royalty Term” has the meaning set forth in Section 8.4.3.

1.117 “Safety Reasons” means it is BMS’s or any of its Affiliates’ or
sublicensees’ reasonable belief that based upon information that becomes
available at any time (or an analysis of such information), that the medical
risk/benefit of the continued development or commercialization of such Compound
or Product is sufficiently unfavorable as to be incompatible with the welfare of
patients.

1.118 “Screening Assay” means an assay that is designed and carried out pursuant
to the Research Plan for screening the FivePrime Library (or a portion thereof
as determined by the Working Group) for Hits that are *** or ***.

1.119 “Selection Fee” has the meaning set forth in Section 8.2.1.

1.120 “Stock Purchase Agreement” means the Stock Purchase Agreement, attached as
Exhibit A, under which BMS shall purchase shares of Common Stock, par value
$0.001 per share, of FivePrime.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.121 “Strategic Transaction” means, with respect to a Party, the occurrence of
any of the following events: (i) the direct or indirect acquisition by any Third
Party of more than fifty percent (50%) of the combined voting power of the
then-outstanding voting securities of such Party normally entitled to vote in
elections of directors; (ii) the sale, transfer, conveyance or other disposition
of all or substantially all of such Party’s assets to a Third Party, or
(iii) the consummation of a merger, acquisition, consolidation or other similar
transaction between or involving a Third Party and such Party (or the ultimate
parent Entity that, immediately prior to the Strategic Transaction is closed,
directly or indirectly controls such Party).

1.122 “Term” has the meaning set forth in Section 12.1.

1.123 “Terminated Target” means a Collaboration Target for which (i) BMS
terminated its rights pursuant to Section 12.2, or (ii) BMS’s rights were
terminated pursuant to Section 12.3.

1.124 “Territory” means worldwide.

1.125 “Third Party” means any Person other than BMS, FivePrime and their
respective Affiliates.

1.126 “Third Party Assay” means an assay or other research performed by
FivePrime on behalf of a Third Party whereby such Third Party has or may obtain
rights to Proteins or other intellectual property arising therefrom, as
documented by a definitive written agreement with such Third Party.

1.127 “Third Party I-O Crossover Compound” has the meaning set forth in
Section 8.3.3(a)(ii).

1.128 “Third Party Protein” means an Excluded Protein with respect to which
FivePrime has reserved the right for a Third Party to research, develop or
commercialize such Protein or any Compound or product directed to such Protein.

1.129 ***.

1.130 “*** Project” means the portion of the Research Plan designed to screen
for, identify, validate *** and to generate, validate, characterize and advance
*** or one or more of Compounds directed to *** or a ***.

1.131 “***” means a ***-Interacting-Protein.

1.132 “***” mean the *** identified by FivePrime prior to the Effective Date,
named *** by FivePrime and corresponding to the genes that FivePrime shall
disclose to BMS promptly after the Effective Date (to the extent not previously
disclosed to BMS under the Pre-Existing NDA).

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.133 “U.S.” or “United States” means the United States of America and all of
its territories and possessions.

1.134 “Valid Claim” means: (i) a claim in an issued Patent that has not:
(a) expired or been canceled; (b) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (c) been admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise; or (d) been abandoned in accordance with or as
permitted by the terms of this Agreement or by written agreement of the Parties;
or (ii) a claim under any application for a Patent or any application for a
Patent that, in each such case, has been pending *** or less from the date that
the prosecuting Party first receives an action on the merits for such
application for a Patent (excluding restriction requirements, notices to file
missing parts, and the like), and, in any case, that has not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), or abandoned.

1.135 ***

1.136 “***” means the *** identified by FivePrime prior to the Effective Date,
named *** by FivePrime and corresponding to the gene that FivePrime shall
disclose to BMS promptly after the Effective Date (to the extent not previously
disclosed to BMS under the Pre-Existing NDA).

1.137 ***

1.138 “*** Project” means the portion of the Research Plan designed to screen
for, identify and validate *** and to generate, validate, characterize and
advance *** or one or more Compounds directed to *** or a ***.

1.139 “Working Group” has the meaning set forth in Section 2.1.1.

 

2. Governance.

2.1 Working Group; Project Leaders; Alliance Managers.

2.1.1. The Parties shall establish a joint working group (the “Working Group”)
that is responsible for coordinating the day-to-day performance of the Research
Program under the oversight of the JRC. Each Party’s representatives to the
Working Group shall be members of such Party’s internal project team having
responsibility for aspects of the day-to-day performance of the Research Plan.
The Parties acknowledge that the *** Project and the *** Project constitute
separate and distinct projects that are being coordinated together under the
Research Program, and that a Party may therefore choose to allocate
responsibilities and appoint different representatives to the Working Group with
respect to each such project.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

2.1.2. BMS and FivePrime shall each appoint one of its representatives to the
Working Group who shall be responsible as the primary point of contact for
coordinating the performance of the Research Program (each, a “Project Leader”);
provided that a Party may choose to separately assign the Project Leader
responsibilities for the *** Project and those for the *** Project to two
different representatives, in which case each such individual shall be
considered a Project Leader. Each Party shall notify the other within *** after
the Effective Date of the appointment of its Project Leader(s) and thereafter
shall notify the other Party in writing prior to changing any such appointment.
The Working Group shall make decisions on day-to-day operational matters,
including which Hits from a Screening Assay shall be subject to further assays
or other follow-up activities necessary to confirm the designation of such Hits
as Confirmed Hits, and otherwise coordinate the conduct of activities related to
assay development and screening under the Research Program. The Working Group
will also establish the criteria to be used for evaluating the results of
Screening Assays and other follow-up activities and shall be responsible for the
designation of Confirmed Hits. The Working Group shall also serve as a forum
through which the Parties will routinely share operational information regarding
performance of the Research Program, all in accordance with the terms of this
Agreement.

2.1.3. During the Research Term each Party shall appoint one of its employees to
act as alliance manager for such Party under this Agreement (each, an “Alliance
Manager”). The Alliance Managers will assist the JRC in performing its oversight
responsibilities. In particular, each Alliance Manager shall (i) identify and
bring disputes to the attention of the JRC (or the Parties, as applicable) in a
timely manner and be the point of first referral in all matters of conflict
resolution; (ii) provide a single point of communication for seeking consensus
both internally within the Parties’ respective organizations and between the
Parties regarding issues that arise in the performance of the Research Program;
(iii) plan and coordinate cooperative efforts and internal and external
communications; and (iv) take responsibility for ensuring that governance
activities, such as the conduct of JRC meetings and drafting and securing
approval of meeting minutes, occur as set forth in this Agreement and that
relevant action items resulting from such meetings are appropriately carried out
or otherwise addressed.

2.2 Joint Research Committee. The Parties shall establish a joint research
committee to oversee the Research Program and activities under the Research
Plan, in each case during the Research Term (the “JRC”).

2.2.1. Composition of the JRC. The JRC shall consist of *** FivePrime
representatives and *** BMS representatives. Each Party shall designate its JRC
representatives within *** after the Effective Date. A Party may change one or
more of its JRC representatives from time to time in its sole discretion,
effective upon written notice (which notice a Party may provide by email in
accordance with Section 14.4) to the other Party of such change. A Party’s
representatives to the JRC shall have appropriate technical credentials,
experience and knowledge, and ongoing familiarity with the Research Program and
the Research Plan, and shall have supervisory responsibilities within such
Party’s organization with respect to performance of the Research Plan. The
Parties respective Project Leaders and Alliance Managers may also attend all JRC
meetings as non-voting observers.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

2.2.2. Scope of JRC Oversight. Except as otherwise provided herein, the JRC
shall:

(a) provide oversight of the Working Group;

(b) prioritize Research Plan experiments for the Working Group;

(c) resolve disputes arising at the Working Group;

(d) provide oversight and coordinate the activities of the Parties under the
Research Plan

(e) review and approve and monitor the Research Plan for the Research Program;

(f) monitor the Budget and make any appropriate changes, subject to
Section 2.2.2(a);

(g) review and approve any proposed amendments to the Research Plan, subject to
the decision-making procedures set forth in Section 2.2.4(a);

(h) review data generated in the course of the Research Program by the Parties,
including with respect to assay development and results of screening (including
the determination of Hit and Confirmed Hit), and to consider and advise on any
technical issues that arise in the course of the Research Program;

(i) review written updates submitted to the JRC pursuant to Section 3.2.3;

(j) monitor the Parties’ progress under the Research Plan; and

(k) perform such other obligations as are necessary for the conduct of the
Research Plan.

2.2.3. For clarity, the JRC shall not have any authority beyond the specific
matters set forth in this Section 2.2.3, including not having the authority to:
(i) obligate BMS to exercise the Option with respect to any Protein; (ii) amend
this Agreement, waive any breach of either Party under this Agreement, or
terminate this Agreement; (iii) make decisions or take any actions that are
inconsistent with the terms of this Agreement; or (iv) approve any amendment to
the Research Plan that is inconsistent with the terms of this Agreement.

2.2.4. Decision-Making. The Parties anticipate that the Working Group will make
most day-to-day decisions regarding the Research Plan, except for those that are
within the purview of the JRC. If the Working Group disagrees on any matters
within the purview of the Working Group, the Project Leaders will first try to
reach agreement on such matter. If the

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Project Leaders do not reach agreement with respect to a matter within ***
Business Days after first attempting to resolve such matter, it will be elevated
to the JRC, which shall meet as soon as possible thereafter for discussion and
resolution of the matter. At the JRC, each Party shall have collectively one
vote in all decisions within the JRC’s purview, and the JRC shall make all
decisions by unanimous vote, except as set forth below:

(a) Elevation to Senior Executives; Final Say. In the event that the JRC cannot
reach a unanimous vote with respect to a decision within its purview, the JRC
shall refer such dispute to the CEO of FivePrime and the Senior Vice President,
Immuno-Oncology, Biologics Discovery at BMS. If such senior executives cannot
agree on a matter within *** Business Days after their first discussion
regarding such matter, then BMS shall, in good faith and taking into
consideration the comments of FivePrime, have the final decision-making
authority, provided that BMS may not use its final decision-making authority to:
(i) require FivePrime to violate any law or any agreement it may have with any
Third Party; (ii) amend the terms and conditions of this Agreement; (iii) make
changes to the Research Plan that would increase or decrease the total level of
FivePrime FTEs in a manner inconsistent with Section 3.2.2; (iv) require
FivePrime to incur any additional out-of-pocket costs (other than routine
laboratory supplies) in the conduct of the Research Program beyond those set
forth in the Budget; or (v) require FivePrime to conduct any activities outside
the scope of the Research Plan.

2.2.5. JRC Meetings. The JRC shall meet at least *** every *** during the
Research Term in accordance with a schedule agreed to by the Parties. The JRC
may meet in person or by means of teleconference, Internet conference,
videoconference or other similar communications equipment. However, at least ***
each *** during the Research Term such meetings will be conducted in person with
the location for such in-person meetings generally alternating between
FivePrime’s and BMS’s facilities in the United States, or such other location as
the JRC may determine. Each Party shall bear its own travel, lodging and
telecommunication expenses related to participation in and attendance at such
meetings by its JRC representatives.

(a) Observers. Each Party may invite non-voting observers to attend any JRC
meeting, provided that any such observers who are not employees of either Party
or its Affiliates may only attend with the prior written consent of the other
Party, which consent shall not be unreasonably withheld. All such observers
shall be bound by confidentiality and non-use obligations similar to those
contained in Section 9, or which are otherwise acceptable to both Parties.

(b) Meeting Minutes. FivePrime’s Alliance Manager shall prepare written draft
minutes of each meeting of the JRC and shall provide the draft minutes to the
Alliance Manager for BMS to coordinate review by the BMS JRC members. The
Parties shall limit the content of such minutes to factual statements regarding
the status and results of work under the Research Plan and of any actions
proposed or decisions made by the JRC. The Parties shall refrain from including
any opinions or other extraneous content in such minutes. The JRC minutes shall
become official when

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

approved by the JRC at the next regularly scheduled JRC meeting, it being
understood that actionable items approved and directed by the JRC shall commence
notwithstanding the formal approval of JRC minutes. Any discrepancies or
disputes with respect to the content of JRC minutes shall be resolved by the
Parties prior to being presented at a JRC meeting for approval.

2.3 Oversight Periods of Committees. The activities to be performed by the JRC
shall solely relate to governance under this Agreement, and shall not involve
the delivery of services. The JRC shall continue to exist until the expiration
of the Research Term.

 

3. Research Program.

3.1 Overview.

3.1.1. General. The Parties shall collaborate in carrying out a research program
to further the understanding of target biology with respect to the Collaboration
Targets as well as discover and pre-clinically develop Compounds suitable for
development for human therapeutic uses (the “Research Program”). The Research
Program shall be carried out in accordance with the Research Plan, that details
the responsibilities and activities of FivePrime and BMS in carrying out the
Research Program for each of the *** Project and *** Project. The Research Plan
that will be in effect as of the Effective Date has been agreed by the Parties
and has been previously disclosed to each Party under the Pre-Existing NDA. Any
update to the Research Plan adopted by the JRC pursuant to Section 2.2.4 shall
set forth the activities to be undertaken by the Parties as part of the ***
Project and the *** Project, including a description of the specific activities
to be performed by each of the Parties in support of the Research Program, the
number of FivePrime FTEs performing the activities assigned to FivePrime in
support of the Research Program and projected timelines for completion of such
activities.

3.1.2. Goals and Responsibilities. The goals of the Research Plan are: (i) for
FivePrime to work to identify *** and ***, each of which FivePrime shall submit
to BMS for evaluation and potential selection as a Collaboration Target; and
(ii) for the Parties to work together to evaluate Collaboration Targets and
Compounds (and potential back-up Compounds or alternative Compounds) in the
preclinical setting for possible further development by BMS pursuant to Article
7 (Development, Manufacturing and Commercialization of Products); provided that
BMS shall determine in its sole discretion whether a Compound should advance to
IND-enabling studies.

3.1.3. Extensions of Research Term. The Research Program shall be carried out
during the Research Term. Neither Party shall be obligated to continue to
conduct the Research Program beyond the expiration of the Research Term unless
otherwise agreed in writing by the Parties. BMS may extend the initial Research
Term for two (2) additional one-year periods on a year-by-year basis, without
any additional consideration being payable to FivePrime, subject to BMS funding
at least *** FivePrime FTEs during each such extension pursuant to
Section 3.2.2; provided that BMS notifies FivePrime in writing of each such
extension at least *** days before the expiration of the then-existing Research
Term and confirms within such notice that BMS shall provide such additional
funding of FivePrime FTEs.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

3.2 Resource Commitment.

3.2.1. Budget. The Research Plan shall include a budget for the BMS-funded
FivePrime FTEs (based on the number of BMS-funded FivePrime FTEs and the FTE
Rate) and any projected Contractor costs and expenses (the “Budget”), with such
Budget to be updated periodically by the JRC.

3.2.2. BMS-funded FivePrime FTEs. Subject to this Section 3.2.2, FivePrime shall
dedicate, and BMS shall fund, the following FTEs: (i) *** FTEs during the first
twelve (12) months of the Research Term; (ii) *** FTEs during the second twelve
(12) months of the Research Term; (iii) *** FTEs during the third twelve
(12) months of the Research Term; and (iv) at least *** FTEs during each
12-month extension to the Research Term. The number of FivePrime FTEs to be
funded by BMS and provided by FivePrime in support of conducting the Research
Program may be increased or decreased by the JRC in accordance with changes in
the Research Program and Research Plan, provided that, subject to Section 12.2,
the number of FivePrime FTEs to be provided by FivePrime and funded by BMS shall
not be decreased below *** FTEs or increased to exceed *** FTEs during the first
twelve (12) months of the Research Term; shall not be decreased below *** FTEs
or increased to exceed *** FTEs during the second twelve (12) months of the
Research Term; and shall not be decreased below *** FTEs or increased to exceed
*** FTEs during the third twelve (12) months of the Research Term; in each case
without FivePrime’s prior written consent in its sole discretion.

3.2.3. Efforts of Each Party. Each Party shall use Commercially Reasonable
Efforts to conduct the work allocated to such Party in the Research Plan in
accordance with the terms of this Agreement. During the Research Term, FivePrime
and BMS shall each commit sufficient resources, staffing, equipment, facilities,
materials and other resources to timely perform all the activities allocated to
it under the Research Plan.

3.2.4. FivePrime Staffing and Costs. During the Research Term FivePrime shall
determine and maintain appropriate FivePrime staffing levels as are necessary
from time to time to resource and perform in a timely manner its activities
under the Research Plan. Except for the payments to be made by BMS as forth in
Section 8, FivePrime shall be fully responsible for its research efforts and
shall bear all corresponding costs and expenses.

3.2.5. BMS Staffing and Costs. During the Research Term BMS shall determine and
maintain appropriate BMS staffing levels as are necessary from time to time to
resource and timely perform its activities under the Research Plan. BMS shall be
fully responsible for its research efforts and shall bear all corresponding
costs and expenses.

3.2.6. Reports to JRC. During the Research Term, the Working Group shall provide
the JRC with a written update summarizing the status of activities under the
Research Plan, including the status of research conducted with regard to any
Collaboration Targets, in advance of each scheduled JRC meeting.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

3.3 Records; Sharing of Data.

3.3.1. Records. Each Party shall maintain complete and accurate records of all
work conducted pursuant to the Research Program and all results, data and
developments made in furtherance thereof, and shall retain such records in
accordance with its record retention policy. Such records shall be in sufficient
detail and in good scientific manner appropriate for accounting, patent and
regulatory purposes. During the Research Term, each Party shall provide the
other Party (through the Working Group and in a form acceptable to the JRC) with
quarterly written reports of the work performed under the Research Program and
the results achieved by such reporting Party and shall also promptly notify the
other Party of any significant data, activities or events that occur under the
Research Plan.

3.3.2. Sharing of Data and Results. The Parties shall share the results of all
research performed by or on behalf of either Party under the Research Plan,
including as further described in Section 4.1.

3.3.3. Collaboration IP. During the Research Term and thereafter, each Party
shall inform the other Party of any Collaboration IP by providing written notice
to the other Party, including in such notice a reasonably detailed description
of such Collaboration IP and, if such Collaboration IP is potentially
patentable, the identity of each inventor thereof.

3.4 Third Party Contractors. BMS shall be entitled to engage and utilize the
service of Third Party contractors (each, a “Contractor”) in connection with the
performance of its obligations under the Research Plan. FivePrime shall be
entitled to engage and utilize the service of Contractors in connection with the
performance of its obligations under the Research Plan if such engagement and
utilization is unanimously approved by the JRC or contemplated by the Research
Plan. BMS shall reimburse FivePrime for the costs and expenses of any
Contractors engaged pursuant to the preceding sentence. For clarity, no
Contractor expenses shall be incurred by FivePrime (or reimbursable by BMS)
without such being included in the approved Budget.

3.5 Use of Materials. The Parties acknowledge and agree that any Materials
Controlled by a Party that are used in connection with the performance of the
Research Plan, together with all progeny or derivatives thereof, are and shall
remain the property of such Party. The Parties further acknowledge and agree
that the use by or on behalf of a Party of any of its Materials in connection
with performance of the Research Plan shall not result in such Materials (or any
progeny or derivatives thereof) being considered Collaboration Know-How, except
in each case to the extent that such Materials were, prior to such use,
Collaboration Know-How.

3.5.1. Transfer of Materials. During the course of the Research Plan, each Party
may transfer (the “Materials Transferring Party”) to the other Party (the
“Materials

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Receiving Party”) samples of Materials for use in connection with the Research
Plan. All Materials supplied by a Materials Transferring Party, and any progeny
or derivatives thereof that are generated by or on behalf of the Materials
Receiving Party, are and shall remain the sole and exclusive property of the
Materials Transferring Party. For clarity, neither Party shall be obligated to
provide the other Party with any samples of its Materials except to the extent
expressly set forth in the Research Plan or this Agreement.

3.5.2. Warranty Disclaimer Regarding Materials. The Materials Transferring Party
hereby represents that it Controls and has the rights and authority to provide
the relevant Materials to the Materials Receiving Party for use in accordance
with the terms of this Section 3.5. THE MATERIALS SUPPLIED BY THE MATERIALS
TRANSFERRING PARTY PURSUANT TO THIS SECTION 3.5 ARE OTHERWISE SUPPLIED IN “AS
IS” CONDITION WITH NO WARRANTY, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, EXCLUSIVITY, OR FITNESS FOR A
PARTICULAR PURPOSE. ANY MATERIAL DELIVERED PURSUANT TO THIS AGREEMENT IS
UNDERSTOOD TO BE EXPERIMENTAL IN NATURE AND MAY HAVE HAZARDOUS PROPERTIES. THE
MATERIALS RECEIVING PARTY WILL HANDLE THE MATERIAL ACCORDINGLY.

3.5.3. Restrictive Covenants on Materials. The Materials Receiving Party agrees
that it will:

(a) Use the received Materials solely for, and in compliance with, the Research
Plan;

(b) Use the received Materials in compliance with applicable Laws;

(c) Not use the received Materials in human subjects;

(d) Use the received Materials only in the Materials Receiving Party’s
laboratories by personnel of the Materials Receiving Party;

(e) Not transfer the received Materials to any Third Party without the prior
written consent of the Materials Transferring Party; and

(f) Not reverse engineer or chemically analyze the received Materials, except as
expressly agreed in writing by the Materials Transferring Party.

The Materials Receiving Party further agrees that all of the foregoing
restrictions shall also apply to all progeny or derivatives of Materials it
receives from the Materials Transferring Party that are generated by or on
behalf of the Materials Receiving Party.

3.5.4. Allocation of Liability. The Materials Receiving Party assumes all
liability for damages which may arise from its handling, use, storage or
disposal of the Materials. The Materials Transferring Party shall not be liable
to the Materials Receiving Party for any loss,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

claim or demand made by the Materials Receiving Party, or made against the
Materials Receiving Party by any Third Party, due to or arising from the
handling, use, storage or disposal of the Materials as permitted hereunder,
except to the extent caused by the gross negligence or willful misconduct of the
Materials Transferring Party.

3.5.5. Disposition of Materials after the Research Term. Except as expressly
provided below, upon expiration or the earlier termination of the Research Term,
the Materials Receiving Party shall discontinue its use of any Materials
pursuant to this Agreement and shall, upon direction of the Materials
Transferring Party, return or destroy (and certify destruction of) any remaining
Material (and all progeny or derivatives thereof) in its possession. The
foregoing notwithstanding, BMS shall have the right to retain any and all
Materials related to a Collaboration Target that were provided to BMS by or on
behalf of FivePrime pursuant to Section 4.3 that are related to any such
Collaboration Target that until such time (if any) that such Collaboration
Target becomes a Terminated Target.

 

4. Confirmed Hits; Conversion into Collaboration Targets; Access to Evaluation
Materials; Non-Selected Targets.

4.1 Hits; Confirmed Hits. FivePrime shall conduct screening of the FivePrime
Library (or a portion thereof, as determined by the Working Group) using the
Screening Assays in accordance with the Research Plan (it being understood that
the conduct of one or more additional Screening Assays of the FivePrime Library
may be included in an amendment to the Research Plan approved by the JRC,
subject to re-allocation of dedicated FTE resources). FivePrime shall disclose
to the Working Group the number of Hits and the molecular identity of Hits from
each Screening Assay, provided, however, that FivePrime shall have no obligation
to disclose to BMS the molecular identity of any Protein screened in such
Screening Assay that is (i) *** or (ii) ***. The Working Group shall evaluate
the Hits from each Screening Assay and determine those confirmatory activities
to undertake, including for example confirmation with recombinant protein or
through specificity or affinity analyses or activity in a secondary assay, to
determine which of such Hits shall become Confirmed Hits. FivePrime shall
disclose to BMS the identity of each Confirmed Hit as soon as practicable
through the Working Group but in any event no later than the next JRC meeting
immediately following the identification of such Confirmed Hit. FivePrime shall
deliver to BMS, as promptly as practicable, all available data and information
generated in performance of the Research Plan with respect to each such
Confirmed Hit and any other information Controlled by FivePrime with respect to
such Confirmed Hit (including any updates or changes to such information that
become available during the Consideration Period where applicable) (the
“Confirmed Hit Data”) in order to provide BMS with sufficient and complete
information to enable BMS to determine whether or not to exercise its Option
with respect to such Confirmed Hit pursuant to Section 4.2. Notwithstanding the
foregoing, nothing in this Agreement shall be interpreted as obligating
FivePrime to disclose to BMS, and FivePrime shall not disclose to BMS any
Confidential Information obtained by FivePrime through testing the FivePrime
Library or any Protein in any Third Party Assays. BMS shall have the right to
use any and all Confirmed Hit Data solely for the purpose of evaluating
(including with respect to safety or regulatory concerns) the relevant Confirmed
Hit so as to determine whether or not BMS will exercise its Option with respect
to such Confirmed Hit.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

4.2 Option to Designate Confirmed Hits into Included Collaboration Targets or
Additional Collaboration Targets. During the Option Period, BMS shall have an
exclusive option (even as to FivePrime) to (i) select and designate or
(ii) reject each Confirmed Hit for further evaluation and development as a
Collaboration Target as set forth in this Section 4.2.

4.2.1. Included Collaboration Targets. In addition to the Initial Included
Collaboration Targets, BMS may, during the Option Period, select up to *** and
up to *** from among the Confirmed Hits to be Included Collaboration Targets.
BMS shall have the right to make such selections of Included Collaboration
Targets by providing written notice to FivePrime, during the Option Period,
identifying each specific Confirmed Hit that is a *** or *** as an Included
Collaboration Target. Upon FivePrime’s receipt of such notice, such Confirmed
Hit shall automatically become an Included Collaboration Target.

4.2.2. Additional Collaboration Targets. In addition to the Included
Collaboration Targets, BMS may, during the Option Period, select any Confirmed
Hit that is a *** or *** to be an Additional Collaboration Target. BMS shall
have the right to make such selections of Additional Collaboration Targets by:
(i) providing written notice to FivePrime, during the Option Period, identifying
each such specific Confirmed Hit as an Additional Collaboration Target; and
(ii) paying FivePrime the Selection Fee for each such Confirmed Hit pursuant to
Section 8.2.1. Upon FivePrime’s receipt of such notice and payment, such
Confirmed Hit shall become an Additional Collaboration Target.

4.2.3. Conversion to Non-Selected Target.

(a) Each Confirmed Hit shall cease to be a Confirmed Hit and shall become a
Non-Selected Target if: (i) prior to the expiration of the Option Period, BMS
notifies FivePrime that it is not exercising its right with respect to a
particular Confirmed Hit to select such hit as a Collaboration Target; (ii) BMS
does not timely pay the Selection Fee with respect to a particular Confirmed Hit
that BMS wishes to select as an Additional Collaboration Target; or (iii) the
Option Period has expired without BMS selecting such Confirmed Hit as a
Collaboration Target pursuant to Section 4.2.1 and Section 4.2.2, respectively.

(b) With respect to each Collaboration Compound Patent that claims a compound or
product directed to a Non-Selected Target, BMS shall, upon FivePrime’s request,
negotiate in good faith (but without any obligation to enter into an agreement)
with FivePrime regarding commercially reasonable terms and conditions for a
royalty-bearing license under such Collaboration Compound Patent; provided that
this clause 4.2.3(b) shall not apply in the case where BMS declined to designate
such Non-Selected Target as a Collaboration Target due to Safety Reasons.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

4.3 Access to Evaluation Materials. For each Included Collaboration Target and
Additional Collaboration Target, FivePrime shall transfer to BMS, at no
additional cost to BMS, the Materials, FivePrime Know-How and Collaboration
Know-How that the Parties agree are necessary to enable BMS to evaluate such
Collaboration Target under the license granted to it under Section 6.1. With
respect to the Initial Included Collaboration Targets, FivePrime shall commence
such transfer within *** Business Days after the Effective Date. With respect to
each Confirmed Hit that BMS selects as a Collaboration Target pursuant to
Section 4.2.1 or Section 4.2.2, respectively, FivePrime shall commence such
transfer within *** days after the date such Confirmed Hit becomes a
Collaboration Target, as applicable, and shall use Commercially Reasonable
Efforts to complete such transfer within *** days. If additional Materials,
FivePrime Know-How or Collaboration Know-How become available, then FivePrime
shall use Commercially Reasonable Efforts to transfer such additional items to
BMS within *** days after such items first become available and in FivePrime’s
Control.

4.4 Exchange of Information on Non-Selected Targets. BMS shall transfer to
FivePrime, within *** Business Days after a Confirmed Hit or Collaboration
Target, as applicable, becomes a Non-Selected Target, all Know-How with respect
to such Non-Selected Target generated by or on behalf of BMS during the
performance of the Research Program for such Non-Selected Target.
Notwithstanding the foregoing, if a Non-Selected Target from one particular
Screening Assay becomes a Confirmed Hit in a subsequent Screening Assay, then
FivePrime shall present such Confirmed Hit to BMS in accordance with
Section 4.1.

 

5. Excluded Proteins; Third Party Proteins.

5.1 Excluded Proteins. BMS acknowledges that FivePrime has reserved the rights
for itself or Third Parties to research, develop and commercialize products
directed to or containing certain specific Proteins that are contained in
FivePrime’s library; provided that in each such case such reservation shall have
been documented by (A) a definitive written agreement with such Third Party or
(B) by contemporaneous written records relating to an active and ongoing bona
fide research, development or commercial program conducted by FivePrime (but not
including any internal program of a Third Party that enters into a Strategic
Transaction with FivePrime subsequent to the Effective Date that is not
otherwise included in (A)) with respect to such Proteins (each such Protein, an
“Excluded Protein”). The process allowing BMS to verify the Excluded Protein
List is set forth in this Article 5. Although Excluded Proteins may be included
in the protein libraries FivePrime screens under the Research Program,
notwithstanding any other provision of this Agreement or any Research Plan to
the contrary, no Excluded Protein shall be deemed a Confirmed Hit under this
Agreement, and FivePrime shall have no obligation to disclose to BMS any Third
Party Protein that may be identified as a hit as a result of any screening or
follow-up confirmation activities under the Research Program.

5.2 Disclosure of Excluded Protein List; Modification.

5.2.1. Disclosure of Excluded Protein List; Modification. During the Research
Term, FivePrime shall maintain an accurate and current Excluded Protein List.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Promptly after the Effective Date, FivePrime shall provide to BMS the Excluded
Protein List existing as of the Effective Date. From time to time after the
Effective Date, FivePrime may add, subtract or substitute an Excluded Protein on
the Excluded Protein List, provided that FivePrime may not add to the Excluded
Protein List any Protein that (i) is, as of the date such Protein is to be
added, a Confirmed Hit, or Collaboration Target, or (ii) was identified as a Hit
less than *** days prior to the date such Protein is to be added, unless and
until such Protein becomes a Non-Selected Target or a Terminated Target.
FivePrime shall promptly notify BMS in writing (which notice FivePrime may
provide by email in accordance with Section 14.4) of each change to the Excluded
Protein List.

5.2.2. No Obligation to Disclose Information Regarding Excluded Proteins.
Nothing in this Agreement shall require FivePrime to inform BMS of the identity
of any of the Excluded Proteins, the indication for which any of the Excluded
Proteins are being evaluated or developed by FivePrime, any data associated with
such Excluded Proteins, or the development stage of any of the Excluded
Proteins.

5.3 Excluded Protein and Third Party Protein Hits. In the event that a Protein
identified from any Screening Assay (including as a preliminary Hit) is an
Excluded Protein, including a Third Party Protein, then (i) FivePrime shall not
be required to identify the identity of any such *** to BMS ***; (ii) FivePrime
shall not be required to disclose to BMS any data or results that is
confidential or proprietary information of a Third Party pertaining to such
Excluded Protein or Third Party Protein; (iii) such Excluded Protein shall not
be deemed a preliminary Hit or Confirmed Hit and FivePrime or its Third Party
licensee shall retain all rights to such Excluded Protein or Third Party
Protein; and (iv) BMS shall have no rights to such Excluded Protein or Third
Party Protein; (v) the Parties will not further evaluate such Excluded Protein
or Third Party Protein under the Research Plan; and (vi) BMS will not have the
right to exercise any Option with respect to such Excluded Protein or Third
Party Protein.

5.4 Reverted Excluded Proteins. In the event that the right to any Third Party
Protein reverts to FivePrime under any Third Party agreement so that FivePrime
is no longer required to reserve such Protein for such Third Party, FivePrime
shall have the right to add such Protein to the Excluded Protein List, provided
that FivePrime has a bona fide intent to and does undertakes an active and
ongoing bona fide research, development or commercial program within *** days of
such reversion, otherwise. In the event that during the Research Term FivePrime
terminates an internal program that had previously related to an Excluded
Protein or if FivePrime does not add a reverted Third Party Protein to the
Excluded Protein List pursuant to the first sentence of this Section 5.4, and
such Protein had been identified in a Screening Assay prior to such reversion,
and would have otherwise been designated a Confirmed Hit at the time it was
identified in a Screening Assay under the Research Plan but for its being an
Excluded Protein at the time, then FivePrime shall inform BMS of the
availability of such Protein and designate such Protein as a Confirmed Hit,
provided that BMS’s right to such Protein shall be subject to any and all
contractual obligations that FivePrime may have to a Third Party.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

6. Licenses; Exclusivity; Negative Covenants.

6.1 License Grants to BMS; Exclusivity.

6.1.1. Non-Exclusive Research License. Subject to the terms and conditions of
this Agreement, FivePrime hereby grants to BMS a fully-paid, royalty-free,
non-exclusive license, with the right to grant sublicenses (with the right to
grant further sublicenses) (as provided herein) under the FivePrime Patents,
FivePrime Know-How and FivePrime’s Interest in Collaboration IP solely to the
extent necessary for BMS to conduct its obligations and exercise its rights
under this Agreement during the Option Period, including to evaluate Confirmed
Hits for possible conversion into Included Collaboration Targets or Additional
Collaboration Targets. BMS may sublicense the foregoing license solely to its
Affiliates and Contractors for the sole purpose of conducting BMS’s obligations
and responsibilities under this Agreement on BMS’s behalf

6.1.2. Exclusive Commercial License. Subject to the terms and conditions of this
Agreement, FivePrime hereby grants to BMS an exclusive, royalty-bearing (as set
forth in Section 8) license, with the right to grant sublicenses (including the
right to further sublicense) pursuant to Section 6.1.3, under the Licensed IP to
discover, research, develop, make, have made, use, sell, offer for sale, export
and import any Licensed Compound or Product.

6.1.3. Right to Sublicense. BMS may grant sublicenses (including the right to
grant further sublicenses) under the exclusive license it receives under
Section 6.1.2 to any of its Affiliates or any Third Party without the prior
written consent of FivePrime, provided that the agreement between BMS and such
sublicensee shall be consistent with the terms and conditions of this Agreement.
BMS shall remain responsible for its obligations, including payment obligations
pursuant to Section 8, under this Agreement that have been delegated,
subcontracted or sublicensed to any of its Affiliates, sublicensees or
subcontractors. BMS must promptly notify FivePrime of any sublicenses that it or
its Affiliates or sublicensees grants, including the name and description of the
sublicense, the scope of rights granted, the territory, the field and the terms
of such sublicense, such terms to be disclosed solely to the extent necessary
for FivePrime to determine that such sublicense complies with the terms and
conditions of this Agreement.

6.1.4. Limited License. The licenses granted in this Agreement to BMS shall not
be construed as granting BMS any right or license (either expressly or by
implication) under any FivePrime Know-How, FivePrime Patents or FivePrime’s
interest in Collaboration IP: (a) to make, have made, use, sell, offer for sale
or import any product with respect to any Protein that is not a Collaboration
Target; or (b) to use or practice FivePrime Platform Technology.

6.1.5. Retained Rights. FivePrime retains all rights not expressly granted
herein to BMS, including as follows:

(a) Right to Maintain Library. Notwithstanding the provisions of this
Section 6.1, FivePrime shall retain the right to maintain any and all Confirmed
Hits and Collaboration Targets in the FivePrime Library, and, subject to the
restrictions set forth in Sections 6.4.2, to use the FivePrime Library for any
purpose (including

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

conducting collaborations with Third Parties), provided that FivePrime shall
not, for the period of time a Protein is a Confirmed Hit or Collaboration
Target: (i) disclose that such Protein is or was a Confirmed Hit or
Collaboration Target to any Third Party; (ii) publish or disclose to any Third
Party, or use for any purpose, any data or results pertaining to such Protein
generated in the use of FivePrime Library, in each case except to fulfill
FivePrime’s obligations or exercise its rights under this Agreement; or
(iii) grant any rights or license to any Third Party with respect to such
Protein in a manner that conflicts with the rights granted to BMS under this
Agreement.

(b) Rights to Excluded Proteins. Subject to FivePrime’s obligations of
confidentiality on non-use with respect to BMS’s Confidential Information
hereunder as set forth in Article 9, FivePrime shall retain the rights to
research, develop, manufacture and commercialize any product comprising any
compound with respect to any Excluded Protein, including any Third Party
Protein, for all uses at all times, either by itself, in collaboration with a
Third Party or indirectly through a Third Party licensee.

6.1.6. Non-Selected Targets and Terminated Targets. Promptly after a Confirmed
Hit becomes a Non-Selected Target or a Collaboration Target becomes a Terminated
Target, the following shall apply: (i) BMS shall, promptly after such date,
return or destroy, at FivePrime’s election, all FivePrime Know-How in its
possession or control with respect to such Non-Selected Target or Terminated
Target and shall immediately cease to use such FivePrime Know-How, except in
each case to the extent such FivePrime Know-How is also related to one or more
remaining Confirmed Hits, Included Collaboration Targets, Additional
Collaboration Targets, Licensed Compounds or Products; (ii) each Collaboration
Target Patent that claimed any such Non-Selected Target or Terminated Target (a
“Reverted Target Patent”) shall automatically cease to be Licensed IP; and
(iii) all Collaboration Target Know-How directly related to any such
Non-Selected Target or Terminated Target (“Reverted Target Know-How”) shall
automatically cease to be Licensed IP.

6.2 License Grants to FivePrime.

6.2.1. Non-Exclusive Research License. BMS hereby grants to FivePrime a
fully-paid, royalty-free, non-exclusive license, effective only during the
Research Term, under BMS Background Patents and BMS Background Know-How, solely
to the extent necessary for FivePrime to conduct its obligations and exercise
its rights under the Research Plan. FivePrime may grant sublicenses (with the
right to grant further sublicenses) under the foregoing license solely to its
Affiliates and Contractors solely to conduct such obligations and
responsibilities on its behalf.

6.2.2. Non-Selected Targets and Terminated Targets. BMS hereby grants to
FivePrime a worldwide, royalty-free, fully paid-up, perpetual, irrevocable
exclusive (even as to BMS) license, with the right to grant sublicenses, under
BMS’s right, title and interest in, to and under each Reverted Target Patent and
the Reverted Target Know-How to make, have made, use, sell, offer for sale and
import any Non-Selected Target, Terminated Target and any compound or product
directed to such Non-Selected Target or Terminated Target.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

6.3 No Implied Licenses. Except as specifically set forth in this Agreement,
neither Party shall acquire any license, intellectual property interest or other
rights, by implication or otherwise, in any Know-How disclosed to it under this
Agreement or under any Patents Controlled by the other Party or its Affiliates.

6.4 Negative Covenants.

6.4.1. BMS Negative Covenants. BMS hereby covenants that neither BMS nor any of
its Affiliates shall, with respect to each Non-Selected Target and during the
Restricted Period applicable to such Non-Selected Target, perform (or have
performed on its or such Affiliate’s behalf) any research, development or
commercial activities in the field of Immuno-Oncology with respect to any
compound or product discovered or generated or derived to bind to and modulate a
Non-Selected Target. In the event that BMS desires to commence any research,
development or commercial activities in the field of Immuno-Oncology with
respect to any compound or product discovered or generated or derived to bind to
and modulate a Non-Selected Target, BMS shall have the right, (i) during the
Research Term for so long as such Non-Selected Target is not an Excluded Protein
and (ii) after the Research Term if FivePrime has not reserved the rights for
itself or any Third Party to research, develop and commercialize compounds or
products discovered or generated or derived to bind to and modulate such
Non-Selected Target, provided that in each such case such reservation shall have
been documented by (A) a definitive written agreement with such Third Party or
(B) by contemporaneous written records relating to an active and ongoing bona
fide research, development or commercial program conducted by FivePrime, to
designate any such Non-Selected Target as a Collaboration Target on the terms
and conditions set forth herein (without any additional payments to FivePrime
except as set forth in Section 8.3 and 8.4); provided that in the event such
Non-Selected Target is not available for selection as a Collaboration Target by
operation of clause (A) or clause (B) above, (X) such compound or product
identified, developed and/or commercialized by BMS shall be treated as a
Post-Termination Compound hereunder (with the economics payable to FivePrime
associated therewith being FivePrime’s sole and exclusive remedy for any breach
by BMS of this Section 6.4.1), and (Y) notwithstanding clause (X), no license
shall be granted hereunder by FivePrime to BMS with respect to such Non-Selected
Target or any compound or product directed towards such Non-Selected Target.

6.4.2. FivePrime Negative Covenants. FivePrime hereby covenants that it shall
not conduct, independently of this Agreement, any efforts with respect to any
Collaboration Target (or a Confirmed Hit where BMS has the right to select such
Confirmed Hit as a Collaboration Target under its Option under this Agreement),
whether for itself or through or with any Third Party or enable a Third Party
(including the grant of any license or option to any Third Party) to
(A) discover, research, exploit any Collaboration Target (or a Confirmed Hit
where BMS has the right to select such Confirmed Hit as a Collaboration Target
under its Option under this Agreement), or (B) discover, research and/or develop
any compound or product that is

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

discovered or generated or derived to bind to and modulate such Collaboration
Target (or a Confirmed Hit where BMS has the right to select such Confirmed Hit
as a Collaboration Target under its Option under this Agreement) (including the
Collaboration Target or Confirmed Hit itself).

 

7. Development, Commercialization and Manufacturing of Products.

7.1 Responsibilities of BMS. Subject to the activities performed by FivePrime in
support of the Research Program, BMS shall have the sole right and
responsibility for the development, regulatory approval, manufacturing and
commercialization of Licensed Compound(s) and Product(s) in the Field and the
Territory, including decision-making authority and all funding for such
activities. Without limiting the foregoing, BMS shall be responsible, at its
sole cost and expense, for (i) all GMP manufacturing activities for clinical and
commercial supply, with FivePrime providing technical support relating to the
FivePrime Know-How as agreed in the Research Plan, (ii) all necessary
IND-enabling studies for the Licensed Compounds and Products; and (iii) all
clinical development and commercialization of Licensed Compounds and Products.

7.2 Diligence; Reports.

7.2.1. Diligence. BMS shall use Commercially Reasonable Efforts to develop and
commercialize (i) at least *** Licensed Compound or Product for *** or any ***,
for so long as *** or any *** is a Collaboration Target, and (ii) at least ***
Licensed Compound or Product for *** or any ***, for so long as *** or any ***
is a Collaboration Target.

7.2.2. Reports. Beginning the Calendar Year after the conclusion of the Research
Term and within *** days after the end of each Calendar Year, BMS shall provide
FivePrime with a written report summarizing its research, development and
commercialization activities with respect to each Collaboration Target and the
related Licensed Compound(s) and Product(s) in such Calendar Year, which report
shall be sufficiently detailed for FivePrime to determine whether BMS has met
its diligence obligations under this Agreement. BMS shall provide to FivePrime
such additional information and documentation as is necessary for purposes of
verifying BMS’s satisfaction of the diligence obligation set forth in this
Section 7.2.

 

8. Payments; Royalties and Reports.

8.1 Research, Technology Access and Related Payments.

8.1.1. Upfront Payment. BMS shall pay FivePrime a one-time, non-refundable,
non-creditable payment in the amount of Twenty Million Dollars ($20,000,000)
within *** Business Days after the Effective Date.

8.1.2. Equity Investment. The Parties shall enter into the Stock Purchase
Agreement as of the Effective Date and BMS shall purchase nine hundred
ninety-four thousand

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

three hundred fifty-two (994,352) shares of Common Stock, par value $0.001 per
share, of FivePrime at a price of twenty-one Dollars and sixteen Cents ($21.16)
per share for a total purchase price of twenty-one million forty thousand four
hundred and eighty-eight Dollars and thirty-two Cents ($21,040,488.32) pursuant
to the Stock Purchase Agreement.

8.1.3. Research Funding; Other Expenses.

(a) On a Calendar Quarter basis, BMS shall pay FivePrime an amount equal to the
product of (i) the number of FivePrime FTEs set forth in the Budget for such
Calendar Quarter, multiplied by (ii) the FTE Rate (such product, the “Research
FTE Costs”). Within *** Business Days after the Effective Date, FivePrime shall
invoice BMS for all Research FTE Costs due for (a) the period beginning on the
Effective Date and ending March 31, 2014; and (b) for the first full Calendar
Quarter after the Effective Date. It is the intent of the Parties that, for the
duration of the Research Term, BMS will thereafter pay each subsequent Calendar
Quarter payment of Research FTE Costs no later than the first day of such
Calendar Quarter and that FivePrime shall, accordingly, invoice BMS for such
payments at least *** calendar days in advance of the start of such Calendar
Quarter.

(b) After the end of each Calendar Quarter, FivePrime shall invoice BMS for the
reimbursement of (i) all agreed-upon Contractor costs and expenses incurred by
FivePrime in accordance with the Budget and Section 3.4; and (ii) all costs and
expenses incurred by FivePrime for which BMS has an obligation to share such
costs and expenses pursuant to Section 10.2.2(a).

(c) BMS shall pay invoices for amounts due under this Section 8.1.3 within ***
calendar days of the date BMS receives such invoice.

8.2 Selection Fee; License Maintenance Fee.

8.2.1. Selection Fee. For each Confirmed Hit that BMS selects as an Additional
Collaboration Target, BMS shall pay to FivePrime a non-refundable,
non-creditable payment of *** within *** calendar days after BMS delivers to
FivePrime the written notice identifying such Confirmed Hit as an Additional
Collaboration Target pursuant to Section 4.2.2 (the “Selection Fee”).

8.2.2. License Maintenance Fees. For each Additional Collaboration Target, BMS
shall pay FivePrime a fee of *** for each *** period as partial consideration
for the maintenance of the exclusive license grant under Section 6.1.2
(Exclusive Commercial License) (each such amount, the “License Maintenance
Fee”). BMS shall pay the first such License Maintenance Fee(s) on the date that
is *** after the last day of the Research Term, and shall pay each subsequent
License Maintenance Fee for each Additional Collaboration Target on each
anniversary of the first License Maintenance Fee payment until, on an Additional
Collaboration Target-by-Additional Collaboration Target basis, the date on which
the first IND is filed for the

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

first Compound or Product to such Additional Collaboration Target, provided that
the final License Maintenance Fee for each Additional Collaboration Target shall
be prorated based on the period between the last anniversary the last day of the
Research Term and the date that such IND was filed, and shall become due on the
date that is *** calendar days after the filing of such IND. FivePrime shall
invoice BMS on or before the conclusion of the Option Term and on or before each
anniversary thereafter for License Maintenance Fees for each Additional
Collaboration Target. BMS shall pay the invoices within *** calendar days after
the later of the date such invoice is delivered or the last day of the Research
Term or corresponding anniversary thereof.

8.3 Milestone Payments. BMS shall pay to FivePrime the milestone payments set
forth in this Section 8.3 within the period of time set forth herein.

8.3.1. Event Milestones. BMS shall, in connection with the first occurrence of
each milestone event listed below with respect to Licensed Compounds or Products
directed to each Collaboration Target, pay FivePrime the milestone payments
listed below in accordance with the procedure set forth in Section 8.3.3. Each
such payment shall be non-refundable and non-creditable.

 

Event

   1st Indication      2nd Indication      3rd Indication  

File 1st IND

     ***         ***         ***   

Initiation of the 1st Phase 2 Trial

     ***         ***         ***   

Initiation of the 1st Phase 3 Trial

     ***         ***         ***   

BLA Filing in U.S.

     ***         ***         ***   

BLA or equivalent Filing in EU

     ***         ***         ***   

BLA or equivalent Filing in Japan

     ***         ***         ***   

First Commercial Sale in U.S.

     ***         ***         ***   

First Commercial Sale in EU

     ***         ***         ***   

First Commercial Sale in Japan

     ***         ***         ***      

 

 

    

 

 

    

 

 

 

Total milestone payments per Collaboration Target

     ***         ***         ***      

 

 

    

 

 

    

 

 

 

The term “File” as used above means the acceptance of filing of the applicable
application by Regulatory Authority. The term “First Commercial Sale” as used
above with respect to the EU means a First Commercial Sale in at least *** of
the following countries: France, Germany, Italy, Spain and the United Kingdom
following Approval in such country.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

The term “Indication” as used above means, with respect to a Licensed Compound
or Product, the use of that Licensed Compound or Product for the treatment,
prevention, mitigation or cure of: (i) any cancer with a particular organ of
origin; or (ii) any disease that is not a cancer. Indications that are cancers
will be deemed the same for purposes of this Agreement if the subject cancers
have the same organ of origin even if they are, for example, of a different
histologic or genetic subtype or line of therapy (e.g., well-differentiated and
poorly differentiated gastric cancer, NSCLC and SCLC, 1st line NSCLC and 2nd
line NSCLC), and will be deemed different if the subject cancers have different
organs of origin (e.g., gastric cancer and lung cancer). Among non-solid tumor
cancers, Indications for leukemia, lymphoma and multiple myeloma, but not their
subtypes or lines of therapy, shall be considered different Indications.

For clarity, the milestone payments listed above shall be made only once for
each Collaboration Target (as applicable) upon the first achievement of each
relevant milestone by Licensed Compounds or Products for a particular
Collaboration Target (as applicable).

8.3.2. Sales Milestones. BMS shall pay to FivePrime the following sales-based
milestone payments based on the total worldwide Net Sales, on a
Product-by-Product basis, in a given Calendar Year by BMS, its affiliates and
sublicensees. Each payment shall be in accordance with the procedure set forth
in Section 8.3.3, and shall be non-refundable and non-creditable.

 

Net Sales Threshold

   Sales-Based Milestone  

Annual worldwide Net Sales first to reach ***

     ***   

Annual worldwide Net Sales first to reach ***

     ***   

Annual worldwide Net Sales first to reach ***

     ***      

 

 

 

Total Sales-Based Milestone payments per Product

   $ 60,000,000      

 

 

 

For clarity, the sales-based milestone payments set forth above shall be
calculated separately for each Product that contains a different Licensed
Compound and reaches the indicated total worldwide Net Sales threshold, but in
any event shall not exceed $60 million for any given Product.

8.3.3. Milestones Relating to BMS I-O Crossover Compounds, Third Party I-O
Crossover Compounds and Post-Termination Compounds.

(a) I-O Cross-Over Compounds.

(i) BMS I-O Crossover Compounds. Any Compound that is a BMS Excluded Compound by
operation of clause (Y) of Section 1.13.4 shall cease to be a BMS Excluded
Compound on the date of Initiation of any Clinical Trial in the field of
Immuno-Oncology for such Compound (each such Compound thereafter a “BMS I-O
Crossover Compound”).

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(ii) Third Party I-O Crossover Compound. Any Compound that is in-licensed or
acquired by BMS from a Third Party and that is a BMS Excluded Compound by
operation of clause (Y) of Section 1.13.5 shall cease to be a BMS Excluded
Compound on the date of Initiation of any Clinical Trial in the field of
Immuno-Oncology for such Compound (each such Compound thereafter a “Third Party
I-O Crossover Compound”).

(b) Event Milestones.

(i) For BMS I-O Crossover Compounds and Third Party I-O Crossover Compounds.
Notwithstanding Section 8.3.1, event milestone payments shall not be payable
with respect to milestone events that are achieved by BMS I-O Crossover
Compound(s) or Third Party I-O Crossover Compound(s) prior to the date any such
BMS I-O Crossover Compound or Third Party I-O Crossover Compound ceases to be a
BMS Excluded Compound. By way of example, if a BMS Excluded Compound has
achieved initiation of a Phase 2 Trial, and subsequently becomes a Third-Party
I-O Crossover Compound by virtue of BMS commencing a Phase 3 trial in the field
of Immuno-Oncology for such compound, then the first development milestone that
shall be payable for such Third-Party I-O Crossover Compound shall be for
Initiation of the 1st Phase 3 Trial, and if such Phase 3 trial is not the first
indication pursued for such Third-Party I-O Crossover Compound, then the
milestone payment applicable for the indication (e.g. 2nd, 3rd, or beyond, as
applicable) shall apply.

(ii) For Post Termination Compounds. Notwithstanding Section 8.3.1, event
milestone payments shall not be payable with respect to milestone events that
are achieved by Post-Termination Compounds for milestones achieved by such
Post-Termination Compounds outside the field of Immuno-Oncology.

(c) Sales Milestones. Notwithstanding Section 8.3.2, milestone payments payable
with respect to sales-based milestones that are achieved by BMS I-O Crossover
Compounds, Third Party I-O Crossover Compounds and Post-Termination Compounds
shall be calculated based on Net Sales of such Compounds within the field of
Immuno-Oncology.

8.3.4. Notice of Event Milestone Achievement.

(a) BMS shall notify FivePrime in writing within *** Business Days following the
achievement of each milestone event set forth in Section 8.3.1 and
Section 8.3.2, and BMS shall within *** calendar days following the receipt of
an invoice for achievement of each such milestone event pay FivePrime the
appropriate milestone payment. The milestone payments set forth in Section 8.3.1
shall be payable only upon the initial achievement of the particular milestone
event for any Product with respect to

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

each Collaboration Target (as applicable), and no amounts shall be due hereunder
for subsequent or repeated achievement of the same milestone with respect to
each such Collaboration Target (as applicable).

(b) If any milestone payment triggering event in Section 8.3.1 is skipped for a
particular Collaboration Target (as applicable), the milestone payment that
would otherwise have been due for such skipped milestone payment triggering
event shall be due and payable on the occurrence of the next to occur milestone
payment triggering event for such Collaboration Target (as applicable). For
example, if BMS conducts a Phase 1 Trial, and then chooses not to conduct a
Phase 2 Trial and instead begins a Phase 3 Trial, both milestone payments
associated with the Initiation of a Phase 2 Trial and a Phase 3 Trial shall be
due at the Initiation of the Phase 3 Trial (with respect to the 1st Indication).
As a further example, if BMS achieves total worldwide Net Sales of a particular
Product in a particular Calendar Year in an amount that exceeds *** for the
first time, and BMS has not achieved total worldwide Net Sales of such Product
above *** in any prior years, then the sales milestone payments triggered by
both milestone trigger events shall become due at the end of such Calendar Year.

8.4 Royalties.

8.4.1. Royalties for Products.

(a) BMS shall pay FivePrime royalties on a Calendar Quarterly basis with respect
to Net Sales during such Calendar Quarter, calculated on a Product-by-Product
and country-by-country basis, as set forth in this Section 8.4

(b) BMS shall pay to FivePrime a royalty on Net Sales of each Product by BMS,
its affiliates and sublicensees in the Field in the Territory equal to the
following portions of Net Sales multiplied by the applicable royalty rate for
such portion:

 

Portion of Annual Net Sales

   Royalty Rate

Up to and equal to ***;

   ***

Greater than *** and less than or equal to ***;

   ***

Greater than *** and less than or equal to ***;

   ***

Greater than *** and less than or equal to ***;

   ***

Greater than *** and less than or equal to ***; and

   ***

Greater than ***.

   ***

By way of example, if the annual Net Sales of a Product in the Territory in a
particular Calendar Year are ***, the amount of royalties payable hereunder
shall be calculated as follows (subject to any applicable reductions under this
Article 8): (*** x ***) + (*** x $***) + (*** x $***) + (*** x ***) + (*** x
***) + (*** x ***) = ***.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(c) Royalties payable with respect to BMS I-O Crossover Compounds, Third Party
I-O Crossover Compounds and Post-Termination Compounds shall be calculated based
on Net Sales of such Compounds within the field of Immuno-Oncology.

8.4.2. Royalty Reduction Due to Generic/Biosimilar Competition. If during any
Calendar Quarter during the Royalty Term for a Product there are one or more
Biosimilar Products or Generic Products being sold in a country with respect to
such Product, then the royalty rates payable under this Agreement with respect
to such Product in such country for such Calendar Quarter shall be reduced as
follows:

(i) by ***, in the event that in any Calendar Quarter such Biosimilar Product(s)
or Generic Product(s), by unit equivalent volume in such country, exceed a ***
share of the market;

(ii) by ***, in the event that in any Calendar Quarter such Biosimilar
Product(s) or Generic Product(s), by unit equivalent volume in such country,
exceed a *** share of the market; or

(iii) by ***, in the event that in any Calendar Quarter such Biosimilar
Product(s) or Generic Product(s), by unit equivalent volume in such country,
exceed a *** share of the market;

provided that in no event shall this Section 8.4.2 cause the royalty rate with
respect to such Product in such country for such Calendar Quarter to be reduced
below ***, it being understood that the reductions set forth in clauses 8.4.3,
8.4.4, 8.4.5, and 8.5 may further reduce the royalty rate with respect to such
Product.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

8.4.3. Royalty Reductions Due to Required Licenses. If, in BMS’s judgment in its
sole discretion, one or more Patents that are Controlled by a Third Party ***,
and if BMS obtains a license to such Patents (any such licenses, “Required
Licenses”), then *** of the consideration actually paid under such Required
Licenses by BMS for the sale of such Licensed Compound or Product in a country
for a Calendar Quarter shall be creditable against the royalty payments due to
FivePrime by BMS with respect to the sale of such Licensed Compound or Products
in such country; provided no event shall this Section 8.4.3 cause the royalty
rate with respect to such Product in such country for such Calendar Quarter to
be reduced below *** of what would otherwise be due, it being understood that
the reductions set forth in clauses 8.4.4, 8.4.5, and 8.5 may further reduce the
royalty rate with respect to such Product.

For clarity, this Section 8.4.3 shall not apply to licenses to intellectual
property relating to one or more specific Licensed Compounds by BMS (e.g.,
composition of matter of a given Compound), but shall apply to licenses to
intellectual property relating to compounds or products directed toward a
Collaboration Target generally.

8.4.4. Royalty Term. BMS’s royalty payment obligation shall expire, on a
Product-by-Product and country-by-country basis, on the later of: (i) 12 years
after the First Commercial Sale of the Product in such country; (ii) the date on
which there is no longer a Valid Claim within the Licensed IP or Collaboration
Compound Patents; or (iii) the date on which any applicable regulatory,
pediatric, orphan drug or data exclusivity expires (such period, the “Royalty
Term”), provided that, in each country in which no Valid Claim within the
Licensed IP or Collaboration Compound Patents Covers the sale of a Product in
such country, the royalty rates set forth in Section 8.4.1 for such Product for
such country shall be reduced by *** for so long as no such Valid Claim Covers
the sale of a Product in such country. After expiration of the Royalty Term, all
licenses granted by FivePrime to BMS under this Agreement shall be deemed to be
fully paid-up and royalty-free licenses.

8.4.5. Third Party Payments. FivePrime shall bear all Third Party license
payments, milestones, royalties, damages and other payments owed as a result of
the use of the FivePrime Platform Technology or the Initial Included
Collaboration Targets with respect to: (A) intellectual property (including
Patents) that is licensed or otherwise Controlled by Five Prime as of the
Effective Date or thereafter during the Term; (B) a Court decision, not subject
to further appeal, holding FivePrime infringed Third Party intellectual property
during the development, use or practice of the FivePrime Platform Technology
and/or an Included Collaboration Target before the Effective Date;
(C) settlement by FivePrime of a Third Party allegation that FivePrime infringed
Third Party intellectual property during the development, use or practice of the
FivePrime Platform Technology and/or an Included Collaboration Target before the
Effective Date; or (D) is intellectual property with respect to which FivePrime
received, before the Effective Date, written notice of potential infringement
from a Third Party who Controlled such Patent and FivePrime did not disclose
same to BMS in writing prior to the Effective Date.

8.4.6. Reports; Payment of Royalty. During the Term, and following the First
Commercial Sale of any Product, BMS shall within *** after the end of each
Calendar Quarter

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

furnish to FivePrime a written report for such Calendar Quarter showing (i) for
each of the Major Markets, on a Product-by-Product basis, the Net Sales and
royalties due during such Calendar Quarter, and (ii) for all other sales outside
of the Major Markets, on a Product-by-Product basis, the Net Sales and royalties
due during such Calendar Quarter. BMS shall pay all royalties due under this
Agreement with respect to a Calendar Quarter within *** after the end of each
Calendar Quarter.

8.4.7. Payment Date. If BMS fails to pay any such undisputed fees, milestone
payments, royalties or any other payments according to this Agreement in full on
or before such date, interest on such amount shall accrue at a rate of interest
of *** above the average rate of the three months LIBOR as published in the Wall
Street Journal, Eastern U.S. Edition, effective for the applicable days of the
period of default. BMS shall keep complete and accurate records in sufficient
detail to enable the royalties payable hereunder to be determined.

8.4.8. Audits.

(a) Upon *** prior written request of FivePrime and not more than *** in during
any Calendar Year, BMS shall permit an independent certified public accounting
firm of nationally recognized standing selected by FivePrime, at FivePrime’s
expense, to have access during normal business hours to such of the records of
BMS as may be reasonably necessary to verify the accuracy of royalty reports
hereunder for any year ending not more than *** months prior to the date of such
request; provided that if FivePrime has timely commenced an audit with respect
to any earlier time period and such audit shall be pending or its results
disputed, FivePrime shall have continued access to the records of such earlier
time period. The accounting firm shall disclose to FivePrime whether the royalty
reports are correct or incorrect, the amount of any royalty discrepancy, as well
as the calculation of the foregoing.

(b) If such accounting firm correctly identifies an underpayment made by BMS
during such period, BMS shall pay FivePrime 100% of the amount of the
underpayment, plus applicable interest as set forth in Section 8.4.5, within
sixty (60) days of the date FivePrime delivers to BMS such accounting firm’s
written report so concluding, or as otherwise agreed upon in writing by the
Parties. FivePrime shall pay the fees charged by such accounting firm; provided,
however, if such audit uncovers an underpayment by BMS that exceeds *** of the
total payment due for the period under audit, then BMS shall pay the fees of
such accounting firm whether previously paid by FivePrime or then due. In the
event that the accounting firm uncovers an overpayment by BMS, then BMS shall
credit such overpayment against any royalty payments owing in the Calendar
Quarter following the Calendar Quarter in which such audit was completed, such
future royalty payments to be adjusted accordingly on a carry-forward basis
until such overpayment amount has been fully credited against future royalties
owing to FivePrime.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(c) BMS shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to BMS, to keep
and maintain records of sales made pursuant to such sublicense and to grant
access to such records by FivePrime’s independent accountant to the same extent
required of BMS under this Agreement.

(d) FivePrime shall treat all financial information subject to review under this
Section 8.4.6 or under any sublicense agreement in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with BMS
or its Affiliates obligating it to retain all such information in confidence
pursuant to such confidentiality agreement.

8.5 Reductions in Economics in Certain Cases.

8.5.1. Reduction Due to Time. If the *** for a Licensed Compound or Product is
***, then any payments due to FivePrime under Sections 8.3 and 8.4 for such
Licensed Compound or Product shall be reduced (cumulatively, and after giving
effect to clauses 8.4.2, 8.4.3, 8.4.4 and 8.4.5) in accordance with the table
below and Section 8.5.2 (if applicable); provided that the following reductions
shall not apply in the event that a Valid Claim within the Licensed IP or
Collaboration Compound Patents Covers such Licensed Compound or Product (in the
applicable country or territory):

 

*** with respect to Licensed Compound or Product

   *** under Sections
8.3 and 8.4 payable to
Five Prime1

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

8.5.2. Reduction for BMS I-O Crossover Compounds. Any payments due to FivePrime
under Sections 8.3 and 8.4 above that relate to a BMS I-O Crossover Compound
shall be reduced (cumulatively, and after giving effect to clauses 8.4.2, 8.4.3,
8.4.4 and 8.4.5) by ***;

 

1  After giving effect to clauses 8.4.2, 8.4.3,8.4.4 and 8.4.5

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

provided that such reduction shall not apply in the event that a Valid Claim
within the Licensed IP or Collaboration Compound Patents Covers such Licensed
Compound or Product (in the applicable country or territory).

8.6 Payment Method and Exchange Rate. BMS shall pay all amounts due hereunder in
United States dollars by wire transfer of immediately available funds to the
bank account FivePrime designates in writing from time to time. Conversion of
sales recorded in local currencies to United States dollars shall be performed
in a manner consistent with BMS’s normal practices used to prepare its audited
financial statements for internal and external reporting purposes.

8.7 Withholding Tax. If applicable Law requires withholding of any taxes imposed
upon FivePrime on account of any royalties and advance payments paid under this
Agreement, BMS shall withhold such taxes as required by such Law from such
remittable royalty and advance payment and timely pay such withheld taxes to the
proper tax authorities. BMS shall promptly secure official receipts of payment
of any withholding tax and send such receipts to FivePrime as evidence of such
payment. BMS shall cooperate with FivePrime in the event FivePrime claims
exemption from such withholding or seeks deductions under any double taxation or
other similar treaty or agreement from time to time in force.

 

9. Confidentiality and Publication.

9.1 Confidential Information. “Confidential Information” means any data,
information or material disclosed by one Party (the “Disclosing Party”) in
writing, visually, orally or in electronic medium to the other Party (the
“Receiving Party”) under this Agreement. In addition, (A) Know-How generated
under this Agreement by one Party and as to which the other Party holds an
exclusive license or has a right to receive an exclusive license shall be
treated as Confidential Information of both Parties so long as such license or
right remains in effect, and (B) any Know-How relating to Excluded Proteins
generated pursuant to this Agreement shall be Confidential Information of both
Parties. With respect to Know-How described in clause (A) above, once such
exclusive license or right to receive an exclusive license terminates (or the
scope of an exclusive license is reduced), the related Know-How shall be treated
as the Confidential Information of the Party that generated such Know-How.
Except as expressly set forth herein, the terms of this Agreement and the
Know-How generated under this Agreement shall be the Confidential Information of
both Parties and both Parties shall have the obligations set forth in this
Section 9 with respect thereto.

9.2 Nondisclosure Obligation. Subject to Sections 9.3 and 9.4, unless the
Disclosing Party provides prior written consent, the Receiving Party shall
maintain in confidence all Confidential Information of the Disclosing Party,
shall not disclose such Confidential Information to any Third Party and shall
not use such Confidential Information for any purpose except to exercise such
Party’s rights or fulfill its obligations under this Agreement. The Receiving
Party may disclose or otherwise provide access to the Disclosing Party’s
Confidential Information to its and its Affiliates’ respective officers,
directors, employees, agents, consultants,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

permitted (sub)licensees, and Contractors (“Agents”) as necessary in connection
with the exercise of its rights or performance of its obligations under this
Agreement; provided that such individuals are subject to obligations of
confidentiality and non-use that are consistent with the terms of this
Agreement. The Receiving Party shall be responsible for and liable under this
Agreement with respect to any breach of its confidentiality and non-use
obligations caused by its Agents.

9.3 Exceptions. Each Party’s confidentiality and non-use obligations under this
Agreement shall not apply to any portion of the Confidential Information of the
Disclosing Party that the Receiving Party can demonstrate with competent written
proof:

9.3.1. Is known by the Receiving Party at the time of its receipt, without
obligation of confidentiality or non-use, and not through a prior disclosure by
the Disclosing Party, as documented by the Receiving Party’s written records;

9.3.2. Is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no fault of the Receiving Party or
with the consent of the Disclosing Party;

9.3.3. Is subsequently disclosed to the Receiving Party, without obligation of
confidentiality or non-use, by a Third Party who may lawfully do so and who is
not under an obligation of confidentiality to the Disclosing Party; or

9.3.4. Is developed by the Receiving Party independently of Confidential
Information received from the Disclosing Party and without the aid, application
or use of the Disclosing Party’s Confidential Information, and such independent
development can be properly documented by the Receiving Party.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

9.4 Permitted Disclosure. Nothing in this Section 9 shall restrict the Receiving
Party from disclosing Confidential Information of the Disclosing Party to the
extent that such disclosure:

9.4.1. Is made to governmental or other regulatory agencies in order to obtain
patents addressed in this Agreement or to gain or maintain authorizations to
conduct Clinical Trials or to market Products, provided that such disclosure is
limited to the extent reasonably necessary to obtain such patents or
authorizations and the Receiving Party takes reasonable measures to obtain
confidential treatment from regulatory agencies for such information;

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

9.4.2. Is made to the Receiving Party’s Affiliates, potential and actual
sublicensees, employees, officers, directors, agents, consultants, or other
Third Parties for purposes the Receiving Party reasonably deems necessary or
advisable for the exploitation of its rights or fulfillment of its obligations
under this Agreement, provided that all such recipients agree to be bound by, or
are otherwise bound by, confidentiality and non-use obligations that are no less
stringent than those confidentiality and non-use provisions contained in this
Agreement (with potentially a shorter duration no less than *** years from the
date such Confidential Information is disclosed to such recipients) and
obligations of invention assignment sufficient for such Party to obtain rights
from such personnel to meet its obligation to grant licenses to the other Party
under this Agreement;

9.4.3. Is required to comply with applicable Law, valid order of a court of
competent jurisdiction, or other judicial or administrative process of
governmental authority or agency, provided that the Receiving Party shall
(i) promptly inform the Disclosing Party of the disclosure that is being sought
in order to provide the Disclosing Party, where possible, an opportunity to
challenge, limit or receive confidential treatment for the required disclosure,
(ii) upon request, reasonably cooperate with any efforts by the Disclosing Party
to challenge, limit or receive confidential treatment for, the required
disclosure, and (iii) only disclose the minimum Confidential Information
necessary to comply, as determined by the Receiving Party’s legal counsel.

9.5 Strategic Transactions; Investors. Each Party shall have the right to
disclose non-public information related to the terms and conditions of this
Agreement solely if and to the extent necessary (as reasonably determined by its
legal counsel) to be disclosed in the context of a Strategic Transaction, to
Third Parties and their counsel with whom such Party is negotiating a Strategic
Transaction or to accredited investors, qualified institutional buyers, and
qualified purchasers and their counsel as such terms are defined in the United
States securities Laws and each of whom is subject to written obligations of
confidentiality no less restrictive than those set forth in this Agreement.

9.6 Publicity. Promptly following the Effective Date, FivePrime may issue a
public announcement of the execution of this Agreement in the form of the press
release attached hereto as Exhibit B and on such date and time as may be agreed
by the Parties. Any other proposed publication, news release or other public
announcement by a Party relating to this Agreement, the terms and conditions set
forth herein, or to the performance hereunder that would disclose information
other than that already expressly in the public domain prior to such
publication, news release or other public announcement, shall only be made with
the prior written consent of the other Party. For clarity, neither Party shall
be obligated to obtain consent to re-issue or reiterate information previously
specifically disclosed with the consent of the other Party. Notwithstanding the
foregoing, FivePrime shall have the right to disclose publicly: (i) the fact
that it is engaged in a research collaboration with BMS under this Agreement;
(ii) the occurrence of any milestone event listed in Section 8.3.1 and the
amount of the milestone payment for such milestone event under Section 8.3.1;
and (iii) the occurrence of the First Commercial Sale of any Product. For each
such disclosure, FivePrime shall provide BMS with a draft of such disclosure

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

at least *** Business Days prior to its intended release for BMS’s review and
comment, and FivePrime shall consider in good faith the incorporation of any
such comments from BMS. If FivePrime does not receive comments from BMS within
*** Business Days after FivePrime provides such draft to BMS, then FivePrime
shall have the right to make such disclosure without further delay. In addition,
FivePrime shall have the right to list all Products on its website and in
presentations of its product pipeline, identifying such Products with
FivePrime’s or BMS’s internal reference number only and use BMS’s logos and name
in connection therewith to indicate that such Products are products under a
collaboration with BMS.

9.7 Publications. BMS shall have the right to publish manuscripts, abstracts,
presentations or other articles in scientific journals or at scientific
conferences relating to any Collaboration Target or Product without obtaining
the prior written consent of FivePrime; provided, however, that FivePrime shall
have the right to review and comment upon each such manuscript, abstract,
presentation or other article in which a FivePrime employee is also named as an
author and BMS shall consider such comments in good faith. FivePrime shall have
the right to publish manuscripts, abstracts, presentation or other articles in
scientific journals or at scientific conferences relating to any Non-Selected
Target or Terminated Target without obtaining the prior written consent of BMS;
provided, however, that BMS shall have the right to review and comment upon each
such manuscript, abstract, presentation or other article in which a BMS employee
is also named as an author and FivePrime shall consider such comments in good
faith. Either Party may publish manuscripts, abstracts, presentations or other
articles in scientific journals or at scientific conferences relating to any
Confirmed Hit or Collaboration Target, upon the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed. In the event that either Party desires to make a publication pursuant
to this Section 9.6, such Party shall provide a copy of the proposed publication
(including abstracts, or presentation to a journal, editor, meeting, seminar or
other third party) to the other Party for comment at least *** days prior to
submission of such proposed manuscript for publication; the object being to
prevent either the endangerment of applications for the protection of property
rights by premature publications detrimental to their novelty or the disclosure
of Confidential Information. If, during the *** days specified above the
non-publishing Party notifies the other Party that a proposed publication
contains patentable subject matter that requires protection, the non-publishing
Party may by written notice delay the publication for a period of time not to
exceed *** days from the date of such written notice to seek appropriate patent
protection for any subject matter in such publication that it reasonably
believes may be patentable. The publishing Party shall delete from the proposed
publication prior to submission all Confidential Information of the
non-publishing Party that the non-publishing Party identifies in good faith and
requests to be deleted.

 

10. Intellectual Property.

10.1 Ownership of Inventions.

10.1.1. Jointly Owned Collaboration IP. FivePrime and BMS shall each own an
undivided one-half right, title and interest in and to the Collaboration Target
Patents (other

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

than Collaboration Target Patents which are Controlled by Five Prime as of the
Effective Date, which shall be owned solely by FivePrime), Collaboration Target
Know-How, Collaboration Other Patents and Collaboration Other Know-How. Except
to the extent that FivePrime’s interests in the Collaboration Target Patents,
Collaboration Target Know-How, Collaboration Other Patents and Collaboration
Other Know-How are exclusively licensed to BMS (even as to FivePrime) under this
Agreement or as may otherwise be expressly set forth herein, each Party may
exploit, license, or sublicense (with the right to further sublicense) the
Collaboration Target Patents, Collaboration Target Know-How, Collaboration Other
Patents and Collaboration Other Know-How without the consent of, or a duty of
accounting to, the other Party. BMS hereby assigns to FivePrime (i) an undivided
one-half interest in, to and under any Collaboration Target Patents,
Collaboration Target Know-How, Collaboration Other Patents and Collaboration
Other Know-How that is invented or created solely by BMS or by Persons having an
obligation to assign such rights to BMS, and (ii) all of BMS’s right, title and
interest in, to and under any FivePrime Platform Patent that is invented or
created solely by BMS or by Persons having an obligation to assign such rights
to BMS. FivePrime hereby assigns to BMS an undivided one-half interest in, to
and under any Collaboration Target Patents (other than Collaboration Target
Patents which are Controlled by Five Prime as of the Effective Date, which as
between the Parties shall remain owned solely by FivePrime), Collaboration
Target Know-How, Collaboration Other Patents and Collaboration Other Know-How
that is invented or created solely by FivePrime or by Persons having an
obligation to assign such rights to FivePrime.

10.1.2. Collaboration Compound IP. Ownership of any Collaboration Compound
Patent or Collaboration Compound Know-How shall be determined by inventorship
and inventorship for any patentable invention within such Collaboration Compound
Patent or Collaboration Compound Know-How shall be determined in accordance with
United States patent laws.

10.1.3. Cooperation. Each Party shall cooperate with the other Party to effect
assignments set forth in Section 10.1.1 and Section 10.1.2, including by
executing such documents as such other Party may reasonably request.

10.2 Filing, Prosecution and Maintenance of Patents.

10.2.1. Rights and Responsibilities with Respect to Certain Patents.

(a) As between the Parties, FivePrime shall have the sole right, at its sole
discretion and expense, to prepare, file, prosecute and maintain: (i) FivePrime
Platform Patents; and (ii) FivePrime Patents. For clarity, in no event shall BMS
obtain the rights to prepare, file, prosecute or maintain Patents Controlled by
FivePrime that are directed to FivePrime Platform Technology, FivePrime Know-How
(other than to the extent that Five Prime Know-How becomes patentable as a
Collaboration Target Patent or a Collaboration Compound Patent), or any Excluded
Protein.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(b) As between the Parties, BMS shall have the sole right, at its discretion and
expense, to prepare, file, prosecute and maintain all Patents constituting BMS
Background Patents. For clarity, in no event shall FivePrime obtain the rights
to prepare, file, prosecute or maintain Patents Controlled by BMS, including the
BMS Existing Compound Patents, that are directed to any BMS Excluded Compounds,
BMS Pre-Existing Compounds or BMS Excluded Proteins.

10.2.2. Collaboration Patents.

(a) Collaboration Other Patents.

(i) The Parties will be jointly responsible for, and shall cooperate to prepare,
file, prosecute and maintain all Collaboration Other Patents, using mutually
agreed upon outside counsel (“Outside Counsel”) with each Party bearing 50% of
the reasonable, documented out-of-pocket costs and expenses incurred in
connection with the preparation, filing, prosecution and maintenance of such
Collaboration Other Patents, including the costs of Outside Counsel incurred
with respect thereto. However, if one Party desires not to pursue patent
protection with respect to certain Collaboration Other Know-How or Collaboration
Other Patents it shall notify the other Party to that effect. In such event, if
the other Party desires to pursue such protection, then such other Party shall
have the right to instruct Outside Counsel to prepare, file, prosecute and
maintain such Collaboration Other Patents at such other Party’s sole expense and
sole discretion. The foregoing notwithstanding, in the event that one Party
elects, in accordance with this Section 10.2.2(a)(i), not to pursue and, if
applicable, share costs to prepare, file, prosecute and maintain a given
Collaboration Other Patent or not to pursue patent protection with respect to
Collaboration Other Know-How, then such non-paying or non-pursuing Party shall
have no further rights under this Agreement to participate in any aspects of the
preparation, filing, prosecution and maintenance of such Collaboration Other
Patent.

(ii) Notwithstanding Section 10.2.2(a)(i), after the Research Term, BMS shall
control and bear all costs of preparing, filing, prosecuting, maintaining and
defending each Collaboration Other Patent that is within the Licensed IP for so
long as such Collaboration Other Patent is within the Licensed IP. If any such
Collaboration Other Patent ceases to be within the Licensed IP (including
because a Collaboration Target becomes a Terminated Target), then thereafter
FivePrime shall control and bear all costs of preparing, filing, prosecuting,
maintaining and defending such Collaboration Patent.

(b) Compound Patents and Collaboration Target Patents.

(i) BMS shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain, at its sole cost and expense, all (X) Compound Patents
Controlled by BMS or exclusively licensed to BMS hereunder and (Y) Collaboration
Target Patents with respect to each Collaboration Target, in each case ((X)

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

and (Y)) using Outside Counsel. If BMS desires not to exercise its right to
pursue patent protection with respect to certain Collaboration Compound
Know-How, Collaboration Compound Patents, Collaboration Target Know-How or
Collaboration Target Patents, then BMS shall notify FivePrime to that effect. In
such event, if FivePrime desires to pursue such protection, then FivePrime shall
have the right to instruct Outside Counsel to prepare, file, prosecute and
maintain such Collaboration Compound Patents and Collaboration Target Patents at
FivePrime’s sole expense and sole discretion.

(ii) FivePrime shall have the right, but not the obligation, to prepare, file,
prosecute and maintain, at its sole cost and expense, all (X) Collaboration
Compound Patents not Controlled by BMS or exclusively licensed to BMS hereunder
and (Y) Collaboration Target Patents with respect to each Non-Selected Target or
Terminated Target (including for clarity Reverted Target Patents).

10.2.3. Cooperation. In connection with the preparation, filing, prosecution and
maintenance of (1) Collaboration Other Patents under Section 10.2.2(a),
(2) Collaboration Target Patents under Section 10.2.2(b)(i) and
(3) Collaboration Compound Patents under Section 10.2.2(b)(i) for which at least
one inventor is obligated to assign such Patent rights to FivePrime (including
FivePrime employees and consultants), each Party shall have a reasonable
opportunity to review, prior to filing, the draft text of each Collaboration
Other Patent application, Collaboration Target Patent application and such
Collaboration Compound Patent application, and the draft text of the proposed
response to each office action or substantive prosecution document (after the
initial application is filed) for each such Collaboration Other Patent,
Collaboration Target Patent and Collaboration Compound Patent. Each Party and
Outside Counsel shall consult with respect thereto, and each Party’s reasonable
comments will be taken into account when finalizing any such documents, provided
such comments are provided in a timely manner. Each Party shall, as requested by
Outside Counsel, cooperate in filing and prosecuting such Collaboration Patent,
including providing Outside Counsel and with such Collaboration Know-How as
appropriate and executing all necessary paperwork. Outside Counsel shall keep
each Party advised of the status of each such Collaboration Patent, and shall
promptly give notice to each Party of the grant, lapse, revocation, surrender,
invalidation, or abandonment of any such Collaboration Patent.

10.2.4. Certain Actions. All interferences, post-grant reviews, inter partes
reviews, ex parte reviews, supplemental examinations, oppositions, appeals or
petitions to any Board of Appeals in the patent office, the Patent Trial and
Appeal Board, appeals to any court for any patent office decisions, reissue
proceedings and re-examination proceedings with respect to a Patent shall be
considered patent prosecution matters and shall be handled in accordance with
this Section 10.2.

10.3 Enforcement and Defense.

10.3.1. Each Party shall give the other Party written notice of any actual or
threatened infringement of any FivePrime Patents or Collaboration Patents by an
unlicensed

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Third Party through the making, having made, using, selling, offering for sale
or importing of any product that is within the scope of a commercial License
held by BMS (or would be within the scope of such license if such product were a
Licensed Product hereunder) (a “Product Infringement”), within *** days after
such Party has knowledge of such Product Infringement. BMS and FivePrime shall
thereafter consult and cooperate to determine a course of action, including the
commencement of legal action by either or both BMS and FivePrime, to terminate
any such Product Infringement. However, BMS, upon notice to FivePrime, shall
have the first right to initiate and prosecute such legal action at its expense
and in the name of FivePrime or BMS, or to control the defense of any
declaratory judgment action relating to such Product Infringement, provided that
BMS shall not enter into any settlement or compromise that would materially
diminish or adversely affect the scope, exclusivity or duration of any FivePrime
Patents, Collaboration Patents or FivePrime’s rights under this Agreement,
without FivePrime’s prior written consent.

10.3.2. In the event that BMS elects not to initiate and prosecute an action
pertaining to a Product Infringement, and FivePrime elects to do so, FivePrime
shall bear the costs of any agreed-upon course of action to terminate such
Product Infringement, including the costs of any legal action commenced or the
defense of any declaratory judgment, except that FivePrime shall not be
responsible for any costs incurred by BMS unless such costs were incurred at
FivePrime’s written request. FivePrime shall have the right to join BMS as a
party to such action if BMS is a necessary party to such action.

10.3.3. In connection with any action under this Section 10.3, BMS and FivePrime
will reasonably cooperate and will provide each other with any information or
assistance that either may reasonably request. Each Party shall keep the other
informed of developments in any such action or proceeding, including, to the
extent permissible by applicable Law, consultation on and approval of any
settlement, the status of any settlement negotiations and the terms of any offer
related thereto. Each Party shall have the right to be represented by counsel of
its own choice at its own expense for any action set forth in this Section 10.3.

10.3.4. If a Party desires to bring an enforcement action under a Collaboration
Patent, but is unable to do so solely in its own name, the other Party will, at
the request of the enforcing Party, join such action as a party and will
reasonably cooperate and cause its Affiliates to reasonably cooperate to execute
all documents necessary for the enforcing Party to initiate litigation to
prosecute and maintain such action.

10.3.5. Any recovery obtained by either or both BMS and FivePrime in connection
with or as a result of any action contemplated by this Section 10.3, whether by
settlement or otherwise, shall be shared in order as follows:

(a) The Party that initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(b) The other Party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action; and

(c) The Party initiating such action shall retain any remainder, and in the
event BMS is such Party, such remainder shall be deemed Net Sales and subject to
the royalty payments to FivePrime under Section 8.4.

10.4 Defense Against Claims of Infringement of Third Party Patents. If a Third
Party asserts that a Patent or other right owned or otherwise controlled by it
is or has been infringed by the manufacture, use, sale, offer for sale or import
of a Compound, Product, or Collaboration Target, the Party first obtaining
knowledge of such a claim shall promptly provide the other Party written notice
of such claim along with the related facts in reasonable detail. In such event,
unless the Parties otherwise agree, as between the Parties BMS shall have the
first right, but not the obligation, at its expense, to control the defense of
such claim with respect to such Compound or Product. If BMS does not wish to
defend such claim, or wishes to cease defending such claim, it shall notify
FivePrime of such decision at least *** days before any deadline for any action
or filing that is required in order to preserve any rights. Thereafter,
FivePrime shall have the right, but not the obligation, at its expense, to
control the defense of such claim. Each Party shall cooperate with the defending
Party, at the defending Party’s reasonable request and expense, and shall have
the right to be represented separately by counsel of its own choice, but at its
own expense. The defending Party shall also control settlement of such claim;
provided, however, that no settlement shall be entered into without the prior
consent of the other Party if such settlement would adversely affect the rights
and benefits of, or impose or adversely affect any obligations on, the other
Party, such consent not to be unreasonably withheld, delayed or conditioned.

 

11. Representations, Warranties and Covenants.

11.1 Representations and Warranties of Each Party. Each Party represents and
warrants to the other Party that as of the Effective Date that:

11.1.1. It has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder;

11.1.2. This Agreement has been duly executed by it and is legally binding upon
it, enforceable against such Party in accordance with its terms, except as such
enforceability may be subject to applicable bankruptcy, reorganization,
insolvency, moratorium and similar Laws affecting the enforcement of creditors’
rights generally and by general principles of equity; and

11.1.3. The execution and delivery by such Party of this Agreement does not
conflict in any material fashion with the terms of any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material applicable Law.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

11.2 FivePrime Representation and Warranties. FivePrime represents and warrants
to BMS that as of the Effective Date:

11.2.1. It has the full right, power and authority to grant the licenses granted
under this Agreement; and

11.2.2. It has not received notice of any threatened or pending actions, suits
or proceedings against FivePrime involving the FivePrime Platform Technology or
Collaboration Targets.

11.2.3. No person, other than former or current employees of FivePrime who are
obligated in writing to assign his/her inventions to FivePrime, respectively, is
an inventor of any of the inventions claimed in the Collaboration Target Patents
existing as of the Effective Date. All inventors of any inventions included
within the Collaboration Target Patents that are existing as of the Effective
Date have assigned or have a contractual obligation to assign their entire
right, title and interest in and to such inventions and the corresponding Patent
rights to FivePrime, as the case may be. No present or former employee or
consultant of FivePrime owns or has any proprietary, financial or other
interest, direct or indirect, in the Collaboration Target Patents. To
FivePrime’s knowledge, there are no claims that have been asserted in writing
challenging the inventorship of the Collaboration Target Patents.

11.2.4. All information provided by FivePrime to BMS for due diligence purposes
in relation to this Agreement is accurate in all material respects, and
FivePrime has not omitted to supply BMS with any material information in its
possession concerning any Licensed IP.

11.2.5. It has not received written notice from any Third Party nor is there any
legal proceeding pending or, to FivePrime’s knowledge, threatened against
FivePrime alleging that the use of the Licensed IP as permitted to be used under
this Agreement infringes any intellectual property of any Third Party.

11.3 BMS Representation and Warranties. BMS represents and warrants to FivePrime
that as of the Effective Date:

11.3.1. It has the full right, power and authority to grant the licenses under
this Agreement; and

11.3.2. It has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in BMS Background Know-How or BMS
Background Patents, if any, in any manner that would prevent it from granting
the licenses set forth in Section 6.2.

11.4 Covenants. During the Research Term, neither Party will knowingly use any
material, technology or intellectual property rights in the conduct of the
Research Plan that, to its knowledge, is encumbered by any Third Party
restriction or any Third Party right or obligation

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

that would conflict or interfere with any of the rights or licenses granted to,
or to be granted to, the other Party hereunder. As part of any amendment to the
Research Plan by the JRC, the JRC members of each Party shall inform the JRC
members of the other Party of any potential Third Party Patents or proprietary
Know-How that may be required to perform any activity to be added to the
Research Plan as a result of such amendment, and the Parties shall discuss in
good faith, and take into consideration and agree on a strategy on such Third
Party Patents or proprietary Know-How in finalizing the amendment to the
Research Plan.

11.5 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY PATENTS,
KNOW-HOW, LICENSES, TECHNOLOGY, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS
AGREEMENT AND HEREBY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO ANY AND ALL
OF THE FOREGOING.

 

12. Term and Termination.

12.1 Term and Expiration. The term of this Agreement (the “Term”) shall commence
on the Effective Date and, unless terminated earlier pursuant to this
Section 12, shall expire on a Product-by-Product and country-by-country basis
upon the expiration of all payment obligations under Section 8, after which the
licenses granted by FivePrime to BMS in Section 6 with respect to such Product
in such country shall become fully paid-up, perpetual and non-exclusive.

12.2 Termination at Will. BMS shall have the right, in its sole discretion, to
terminate (i) this Agreement in its entirety, or (ii) this Agreement on a
Collaboration Target-by-Collaboration Target basis, in each case of (i) or
(ii) without cause at any time during the Term, by giving FivePrime *** days’
prior written notice if such termination is during the Research Term and ***
days’ prior written notice if such termination is subsequent to the Research
Term. In such event, FivePrime shall use reasonable efforts to wind down its
efforts under the Research Program (if applicable) and BMS shall remain
responsible for all liabilities and obligations incurred or accrued as provided
in Section 8 prior to the effective date of such termination. If such
termination occurs during the Research Term, and where such termination relates
to the entire *** Project or the entire *** Project, the minimum number of FTEs
to be funded by BMS (as described in the proviso of Section 3.2.2) shall be
reduced by ***.

12.3 Termination for Cause. In addition to any other remedies conferred by this
Agreement or by law, either Party may terminate this Agreement in its entirety,
or terminate on a Collaboration Target-by-Collaboration Target basis (at the
terminating Party’s election), at any time during the Term upon written notice
by either Party if the other Party is in breach of its material obligations
hereunder and has not cured such breach within *** days after such notice for
any payment breach, or, as the case may be, *** days after such notice for any
breach other than a payment breach; provided, however, in the event of a good
faith dispute with respect to

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

the existence of a material breach, the ***-day or ***-day cure period, as
applicable, shall be tolled until such time as the dispute is resolved pursuant
to Section 14.6. If such alleged breach is contested in good faith by the
breaching Party in writing within the applicable cure period, then the dispute
resolution procedure pursuant to Section 14.6 may be initiated by either Party
to determine whether a material breach has actually occurred. If such breach is
confirmed in accordance with the procedure set forth in Section 14.6 and not
cured within *** days after the receipt of a decision by the arbitrators
confirming such breach, the non-breaching Party shall have the right, on written
notice to the breaching Party, to terminate this Agreement it its entirety or on
a Collaboration Target-by-Collaboration Target basis effective immediately.

12.4 Termination for Bankruptcy. Either Party may terminate this Agreement, if,
at any time, the other Party shall file in any court or agency pursuant to any
applicable Law, a petition in bankruptcy or insolvency or for reorganization or
for an arrangement or for the appointment of a receiver or trustee of the Party
or of substantially all of its assets, or if the other Party proposes a written
agreement of composition or extension of substantially all of its debts, or if
the other Party shall be served with an involuntary petition against it, filed
in any insolvency proceeding, and such petition shall not be dismissed within
*** calendar days after the filing thereof, or if the other Party shall propose
or be a party to any dissolution or liquidation, or if the other Party shall
make an assignment of substantially all of its assets for the benefit of
creditors. All rights and licenses granted under or pursuant to any section of
this Agreement are and shall otherwise be deemed to be for purposes of 11 U.S.C.
§365(n) licenses of rights to “intellectual property” as defined in 11 U.S.C.
§101(35A). The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code of the United States.
Upon the bankruptcy of any Party, the non-bankrupt Party shall further be
entitled to a complete duplicate of, or complete access to, any such
intellectual property, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Party, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.

12.5 Consequence of Termination.

12.5.1. In the event BMS terminates this Agreement or a Collaboration Target
under Section 12.2 at will or FivePrime terminates this Agreement under
Section 12.3 for BMS’s uncured material breach (in the event the termination is
only effective for a particular Collaboration Target, then the following shall
apply solely with respect to such Protein, as the case may be):

(a) Within *** days after the termination effective date, BMS shall pay all
amounts payable to FivePrime hereunder that have accrued but have not been paid
as of the effective date of termination with respect to each Terminated Target
and Products with respect to such Terminated Target, as applicable, and with
respect to Quarterly Research Payments pursuant to Section 8.2, pro rated as of
the effective date of termination.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(b) If this Agreement is terminated with respect to a Collaboration Target but
not as a whole, then such Collaboration Target shall cease to be a Collaboration
Target and shall thereafter be deemed a Terminated Target under this Agreement.
In such event, BMS’s licenses under Section 6.1 with respect to such Terminated
Target shall become non-exclusive without the right to grant sublicenses (except
to bona fide third party collaborators or contract service providers with
respect to the development or commercialization of one or more specific
compounds or products), except that such licenses shall not apply with respect
to Compounds or products that are in-licensed or acquired by BMS subsequent to
the date of such termination. Without limiting the foregoing, FivePrime shall
have the right to, in its sole discretion (but subject to obtaining a license
from BMS as described in clauses 12.5(e), to the extent applicable) and further
subject to clause12.5(g), to unilaterally research, develop and commercialize
compounds and products with respect to such Terminated Target, either by itself
or with any Third Party.

(c) If this Agreement is terminated in its entirety, then all then-existent
Confirmed Hits and Collaboration Targets shall cease to be Confirmed Hits or
Collaboration Targets, respectively, and shall thereafter be deemed Non-Selected
Targets and Terminated Targets, respectively, under this Agreement. BMS shall
have no further rights to any Licensed IP with respect such Non-Selected Targets
or Terminated Targets. Without limiting the foregoing, FivePrime shall have the
right to, in its sole discretion, but subject to obtaining a license from BMS as
described in clauses 12.5(e) (to the extent applicable), research, develop and
commercialize all compounds and products with respect to such Non-Selected
Targets and Terminated Targets, either by itself or with any Third Party,
without regard to anything to the contrary in this Agreement.

(d) No later than *** days after the Termination Date, each Receiving Party
shall return to the Disclosing Party (or, at the Disclosing Party’s request,
shall destroy) all of the Disclosing Party’s Confidential Information (including
all copies thereof) that are in such Party’s possession; provided, however, that
the Receiving Party may retain one archival copy of the Disclosing Party’s
Confidential Information in its confidential files solely for purposes of
identifying its continuing obligations under this Agreement with respect
thereto. However, to the extent that BMS retains a Commercial License to one or
more Collaboration Targets after the Termination Date, BMS may retain any
Confidential Information received from FivePrime that is within the scope of
such continuing license.

(e) Except in the case of any termination by BMS for Safety Reasons (in which
case, this clause (e) shall be of no force or effect), at FivePrime’s election,
exercisable by written notice within *** days after termination of this
Agreement or termination with respect to a Collaboration Target, the Parties
will negotiate in good faith (but without any obligation to enter into an
agreement) a license or sublicense (which may be exclusive), as applicable, with
the right to grant sublicenses (and further sublicenses through multiple tiers
of sublicensees), under all (or certain of) BMS Background Patents, BMS
Background Know-How, BMS’s interest in the Collaboration

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Compound Patents and Collaboration Compound Know-How (it being understood that
Five-Prime shall have an exclusive license under each Reverted Target Patent and
all Reverted Target Know-How pursuant to Section 6.2.2, and the ability to
operate non-exclusively under Collaboration Other Patents and Collaboration
Other Know-How pursuant to Section 10.1), and other Patents that are Controlled
by BMS that are necessary or reasonably useful to make, have made, use, sell,
offer for sale or import any pharmaceutical product containing a Compound that
is primarily intended for use against or to modulate a Terminated Target (alone
or with other active ingredients), in all forms, presentations, formulations and
dosage forms that binds to and inhibits, activates or otherwise modulates the
activity of such Terminated Target, including (as applicable and subject to
agreement) Compounds or Products (each such product a “Terminated Product”). To
the extent that there are inventions that are not claimed in a Patent at the
time of termination and that BMS determines, in its sole discretion, not to
protect as a trade secret or Know-How and that are directed to a Terminated
Product, BMS will file or allow FivePrime to file a Patent directed to such
inventions at FivePrime’s sole expense. BMS will, at the request of FivePrime,
reasonably cooperate to execute and cause its Affiliates to execute all
documents necessary for the FivePrime to file such Patent.

(f) No later than *** days after the Termination Date, each Materials Receiving
Party shall return to the Materials Transferring Party (or, at the Materials
Transferring Party’s request, shall destroy) all of the Materials Transferring
Party’s Materials (including all progeny or derivatives thereof) that are
remaining in such Party’s possession. However, to the extent that BMS retains a
Commercial License to one or more Collaboration Targets after the Termination
Date, BMS may retain any Materials received from FivePrime that are within the
scope of such continuing license.

12.5.2. In the event that BMS terminates this Agreement under Section 12.3 for
FivePrime’s uncured material breach, BMS’s license according to Section 6.1
shall remain in full force and effect on its own terms, provided that BMS
fulfills its payment obligations and other obligations under Section 8 net of
any money damages for which FivePrime was found liable in any Arbitration with
respect to such uncured material breach.

12.6 Effect of Expiration or Termination Generally; Survival. Expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination. Any expiration or termination
of this Agreement shall be without prejudice to the rights of either Party
against the other accrued or accruing under this Agreement prior to expiration
or termination, including the obligation to pay royalties for Product(s) sold
prior to such expiration or termination. Termination of this Agreement is
without prejudice to any of the other rights and remedies conferred on the
non-breaching Party by this Agreement or under law or equity, including with
respect to payment of any amounts by the non-breaching Party to the breaching
Party after termination by the non-breaching Party pursuant to this Section 12.
The provisions set forth in Section 3.3, Section 3.5, Section 6.1.6,
Section 6.2.2, Section 6.3, Section 6.4.1, Sections 8.3 through 8.7 (in each
case solely with respect to Post-Termination

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

55



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Compounds), Section 11.3, Section 12.5, and Articles 1, 9, 10, 13, and 14 shall
survive any expiration or termination of this Agreement for the time periods set
forth therein and if no time period is specified, then indefinitely.

 

13. Indemnification.

13.1 Indemnification by FivePrime. FivePrime shall indemnify, defend and hold
BMS, its Affiliates and its and their respective agents, employees, officers and
directors (each a “BMS Indemnitee”) harmless from and against any and all Third
Party claims, suits, actions, demands, judgments, liabilities, expenses or
losses, including reasonable legal expenses and attorneys’ fees (collectively,
“BMS Losses”), to which any BMS Indemnitee may become subject to the extent such
BMS Losses are directly or indirectly caused by or otherwise arise out of or in
connection with: (i) the performance by FivePrime (or its Affiliates,
sublicensees or subcontractors) of FivePrime’s obligations under this Agreement
(except to the extent directed by BMS); (ii) the material breach by FivePrime,
its Affiliates, its sublicensees or subcontractors of any covenant,
representation or warranty or other agreement made by FivePrime in this
Agreement; (iii) FivePrime’s development, use or practice of the FivePrime
Platform Technology and/or an Included Collaboration Target before the Effective
Date, including but not limited to infringement or allegations of infringement
of a Third Party patent; or (iv) the negligence or willful misconduct of
FivePrime or its Affiliates; except, in each case, to the extent such BMS Losses
result from: (a) the material breach by BMS, its Affiliates, sublicensees,
subcontractors or distributors of any covenant, representation, warranty or
other agreement made by BMS in this Agreement; (b) the negligence or willful
misconduct of any BMS Indemnitee; or (c) allegations that the use or practice of
the FivePrime Platform Technology in connection with the Research Program
infringes a Patent that is Controlled by a Third Party.

13.2 Indemnification by BMS. BMS shall indemnify, defend, and hold FivePrime,
its Affiliates and its and their respective agents, employees, officers and
directors (each a “FivePrime Indemnitee”) harmless from and against any and all
Third Party claims, suits, actions, demands, judgments, liabilities, expenses,
or losses, including reasonable legal expenses and attorneys’ fees
(collectively, “FivePrime Losses”) to which any FivePrime Indemnitee may become
subject to the extent such FivePrime Losses are directly or indirectly caused by
or otherwise arise out of or in connection with: (i) the performance by BMS (or
its Affiliates, sublicensees or subcontractors) of BMS’s obligations under this
Agreement (except to the extent directed by FivePrime); (ii) the practice by
BMS, its sublicensees, or its Affiliates of any license or sublicense granted to
BMS hereunder, through the manufacture, use, sale, offer for sale or importation
of a Collaboration Target, Compound or Product or otherwise; (iii) the
manufacture, use, handling, storage, importation, exportation, sale, or other
disposition by BMS, its Affiliates, sublicensees, subcontractors or distributors
of Compound(s) or Product(s); (iv) the use by a Third Party of any Compound or
Product sold or otherwise provided by BMS, its Affiliates, sublicensees,
subcontractors or distributors; (v) a material breach by BMS or its Affiliates
of any covenant, representation, warranty or other agreement made by BMS in this
Agreement; or (vi) the negligence or willful misconduct by BMS, its Affiliates,
sublicensees, subcontractors or distributors; except, in each case, to the
extent such FivePrime Losses result from: (a) the

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

56



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

material breach by FivePrime, its Affiliates, sublicensees or subcontractors of
any covenant, representation, warranty or other agreement made by FivePrime in
this Agreement, or (b) the negligence or willful misconduct of any FivePrime
Indemnitee.

13.3 Notice of Indemnification Obligation and Defense. (As used in this
Section 13.3, the term “Losses” shall mean, as applicable, any and all FivePrime
Losses or BMS Losses, and “Indemnitees” shall mean, as applicable, any and all
FivePrime Indemnitees or BMS Indemnitees.) Any Party entitled to indemnification
under Section 13.1 or 13.2 shall promptly give notice to the indemnifying Party
of any actual or potential Losses of which it becomes aware that may be subject
to indemnification hereunder, but the failure or delay to so notify the
indemnifying Party shall not relieve the indemnifying Party from any liability
under Section 13.1 or 13.2 except to the extent that the indemnifying Party’s
ability to defend against such Losses was actually prejudiced as a result of
such failure or delay. The indemnifying Party shall have the right to assume and
control the defense of such Losses (at its own expense) with outside counsel of
its choice and reasonably satisfactory to the indemnified Party; provided,
however, that the indemnified Party shall have the right to retain and be
represented by its own counsel (at its own expense) in connection therewith. The
indemnified Party shall, upon request, cooperate with the indemnifying Party and
its legal representatives in connection with the investigation and defense of
such Losses, including by providing or otherwise making available information in
its possession with respect thereto. Neither Party shall settle or otherwise
resolve any claim, suit, action, or demand related to any Losses without the
prior written consent of the other Party, if such settlement or other resolution
would (i) result in the admission of any liability or fault on behalf of the
other Party or its Indemnitees, (ii) result in or impose any payment obligations
upon the other Party or its Indemnitees, (iii) or subject the other Party to an
injunction or otherwise limit the other Party’s ability to take any actions or
refrain from taking any actions under this Agreement.

13.4 LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES (INCLUDING ANY CLAIMS FOR LOST PROFITS, SALES, REVENUES OR
OPPORTUNITIES) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT (OR THE
EXERCISE OF ITS RIGHTS HEREUNDER) UNDER ANY THEORY OF LIABILITY, AND REGARDLESS
OF ANY NOTICE OR KNOWLEDGE OF THE POSSIBILITY OF SUCH DAMAGES.

 

14. General Provisions.

14.1 Force Majeure. Neither Party shall be held liable to the other Party, nor
be deemed to have defaulted under or breached this Agreement, for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), acts of terrorism, sabotage, insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, fire,
floods, earthquake, or other acts of God, or acts, omissions or delays in acting
by any governmental

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

57



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

authority, and that is not caused by the gross negligence or intentional
misconduct of such Party (each such event or cause referred to as “Force
Majeure”). The affected Party shall notify the other Party in writing of such
Force Majeure circumstances as soon as reasonably practical, and shall promptly
undertake all reasonable efforts necessary to cure such Force Majeure
circumstances and resume performance of its obligations under this Agreement. If
circumstances constituting Force Majeure exist for more than *** days, the
Parties shall meet to discuss and agree upon a resolution to the problem, if
practicable. The foregoing notwithstanding, nothing herein shall require a Party
to settle on terms unsatisfactory to such Party any strike, lock-out or other
labor difficulty, or any investigation or proceeding by any public authority, or
any litigation by any Third Party.

14.2 Assignment. Except as provided in this Section 14.2, neither Party may
assign or otherwise transfer this Agreement or any right or obligation
hereunder, without the prior written consent of the other Party. Notwithstanding
the foregoing, either Party may, without consent of the other Party, assign this
Agreement or any of its rights or obligations hereunder in whole or in part to:
(i) an Affiliate of such Party; or (ii) its successor in interest in connection
with a Strategic Transaction; provided, however, that in the case of assignment
to an Affiliate, the assigning Party shall, notwithstanding such assignment,
remain responsible for the performance such Affiliate under this Agreement. Any
attempted assignment not in accordance with this Section 14.2 shall be null and
void and of no legal effect. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Parties and their respected
successors and permitted assigns. In the event a Party assigns this Agreement to
its acquiror, successor or an Affiliate that becomes an Affiliate of such Party
as a result of a merger, acquisition or similar transaction, including by
operation of law, any Patents, Know-How or other intellectual property licensed
to the other Party under this Agreement shall exclude all Know-How and Patents
Controlled by such acquiror, successor or Affiliate prior to the closing of such
transaction.

14.3 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect by a court or
other governmental authority of competent jurisdiction, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of one or both of the
Parties. The Parties shall in such an instance cooperate and use good faith
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) that, insofar as practical, implements
the purposes of this Agreement.

14.4 Notices. All notices that are required or permitted hereunder shall be in
writing and sufficient if (i) delivered personally, (ii) sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail, or
internationally recognized express courier (e.g., Federal Express), (iii) sent
by internationally recognized express courier or (iv) sent by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

if to FivePrime, to:   

Five Prime Therapeutics, Inc.

2 Corporate Drive

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

58



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

  

South San Francisco, CA 94080

Attention: President & CEO

Facsimile No.: 415-365-5601

and:   

Five Prime Therapeutics, Inc.

2 Corporate Drive

South San Francisco, CA 94080

Attention: Legal Department

Facsimile No.: 650-583-3164

With a copy to:   

DLA Piper US, LLP

555 Mission Street, Suite 2400

San Francisco, CA 94105-2933

Attention: Tom Duley

Facsimile: 415- 659-7325

if to BMS, to:   

Bristol-Myers Squibb Company

P.O. Box 4000 Route 206 and Province Line Road

Princeton, NJ 08543-4000

Attention: VP, Business Development

Facsimile: 609-252-        

With a copy to:   

Bristol-Myers Squibb Company

P.O. Box 4000 Route 206 and Province Line Road

Princeton, NJ 08543-4000

Attention: VP & Assistant General Counsel, Licensing

and Business Development

Facsimile: 609-252-        

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith (which notice a
Party may provide by email in accordance with this Section 14.4). Any such
notice shall be deemed to have been given: (a) when delivered, if personally
delivered or sent by facsimile on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (b) on the Business Day of
scheduled delivery, if sent by internationally recognized express courier; or
(c) on the fifth Business Day following the date of mailing, if sent by mail.
Notwithstanding the foregoing, any notice that a Party is required or permitted
to make hereunder that may, pursuant to the explicit terms of this Agreement, be
transmitted via email will be deemed sufficiently delivered if transmitted via
email to the other Party’s Alliance Manager and Project Leader with a copy to
legal@fiveprime.com. Any notice delivered via email pursuant to the preceding
sentence shall be deemed to have been given when transmitted on a Business Day
(or if delivered or sent on a non-Business Day, then on the next Business Day).

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

59



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

14.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to any rules
of conflict of laws.

14.6 Dispute Resolution. The Parties shall negotiate in good faith and use
reasonable efforts to amicably settle any dispute, controversy or claim arising
from or related to this Agreement or the breach thereof that is outside the
scope of authority of the JRC, and except for any Excluded Claims (each, a
“Dispute”). Either Party shall have the right to refer any Dispute to the ***
(or their respective designees) who shall attempt in good faith to resolve such
Dispute over a period of ***.

14.6.1. If the Parties do not fully settle any Dispute within *** days of
referring such matter to the executive officers pursuant to Section 14.6.1, then
either Party may submit the Dispute for final resolution by binding arbitration
(an “Arbitration”) administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures and in accordance with the Expedited Procedures
in those Rules then in effect (the “JAMS Rules”), except as provided in
Section 14.6.4 with respect to discovery, and judgment on the Arbitration award
may be entered in any court having jurisdiction thereof. The proceedings and
decisions of the arbitrators in any Arbitration under this Section 14.6 shall be
confidential except as otherwise expressly permitted in this Agreement or
required by applicable Law.

14.6.2. Each Arbitration shall be conducted by a panel of three arbitrators,
each with substantial experience in the pharmaceutical or biotechnology business
selected pursuant to the JAMS Rules. Within *** days after initiation of an
Arbitration, each Party shall select one person to act as an arbitrator and the
two Party-selected arbitrators shall select a third arbitrator within *** days
of their appointment. If a Party fails to timely select an arbitrator, or if the
arbitrators selected by the Parties fail to timely agree upon the third
arbitrator, then such arbitrator(s) shall be appointed by JAMS. The place of
arbitration shall be San Francisco, California, and all proceedings and
communications shall be in English.

14.6.3. Each Party shall comply with all applicable Laws related to the
preservation of evidence as if such dispute were brought in the United States
District Court for the Northern District of California. Notwithstanding the JAMS
Rules, each Party shall be entitled to discovery to the same extent provided by
the United States Federal Rules of Civil Procedure in effect at the time of such
Arbitration, including the right to mandatory disclosures under Rule 26, and the
right to take depositions, issue subpoenas (by application to the appropriate
court), and obtain documents and written discovery. The arbitrators may sanction
a Party that fails to comply with its discovery obligations under this
Section 14.6.4, including sanctions provided under Federal Rule of Civil
Procedure 37.

14.6.4. The Parties shall maintain the confidential nature of the Arbitration or
except as may be necessary in connection with a court application for a
preliminary remedy, a judicial challenge to an award or its enforcement, or
unless otherwise required by applicable Law or judicial decision.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

60



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

14.6.5. Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive,
exemplary or any other type of damages excluded under Section 13.4, and the
Parties hereby irrevocably waive any right to seek or recover any such damages.
Each Party shall bear an equal share of the arbitrators’ fees and any
administrative fees of each Arbitration. The arbitrators’ decision shall be
final, not appealable, and legally binding, and judgment may be entered thereon
in a court of competent jurisdiction.

14.6.6. Except to the extent necessary to confirm an award or as may be required
by applicable Law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an Arbitration without the prior written consent of both
Parties. In no event shall an Arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by applicable California or federal statute
of limitations.

14.6.7. All the obligations of the Parties under this Agreement that are not
expressly disputed in the Arbitration shall remain in full force during the
Arbitration.

14.6.8. As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim between the Parties to the extent it concerns (i) the
scope, validity, enforceability, inventorship or infringement of Patents; or
(ii) compliance by the Parties with any Laws governing antitrust, anti-monopoly
or competition law or regulation, whether or not statutory.

14.7 Entire Agreement; Amendments. This Agreement, together with the Exhibits
hereto, constitutes the entire understanding of the Parties with respect to the
subject matter hereof and supersedes and cancels all previous express or implied
agreements (including the certain Mutual Confidential Disclosure Agreement
between the Parties effective as of May 23, 2013, as amended (the “Pre-Existing
NDA”), and understandings, negotiations, writings and commitments, either oral
or written, in respect to the subject matter hereof. For clarity, all
information for which either Party had non-disclosure and non-use obligations
pursuant to the Pre-Existing NDA shall be considered Confidential Information
under this Agreement and such obligated Party shall be considered the Receiving
Party under this Agreement with respect to such Confidential Information, and
any inventions (if any) made by the Parties in the course of evaluating or
discussing the collaboration hereunder prior to the Effective Date (including in
the course of generating the Research Plan) shall be deemed inventions arising
from the conduct of the Research Plan. The Exhibits to this Agreement are
incorporated herein by reference and are part of this Agreement. This Agreement
may be amended, or any term hereof modified, only by a written instrument duly
executed by authorized representatives of both Parties.

14.8 Headings. The captions to the several Sections and subsections hereof are
not a part of this Agreement, but are merely for convenience to assist in
locating and reading the several Sections and subsections hereof.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

61



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

14.9 Independent Contractors. It is expressly agreed that FivePrime and BMS
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency, and neither
Party will treat the relationship between the Parties as a partnership, joint
venture or other entity for any purposes. Neither FivePrime nor BMS shall have
the authority to make any statements, representations or commitments of any kind
on behalf of, or otherwise bind or obligate the other Party, without the prior
written consent of such other Party.

14.10 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

14.11 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as are reasonably
necessary to carry out the purposes and intent of this Agreement.

14.12 Severability. If any court of competent jurisdiction shall hold any one or
more of the provisions of this Agreement invalid or unenforceable, which holding
neither Party appeals or may not be appealed, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

14.13 Waiver. No waiver or release of any obligation under or provision of this
Agreement shall be valid or effective unless in writing and signed by the
waiving Party. The failure of any Party to insist on the performance of any
obligation hereunder shall not be deemed to be a waiver of such obligation.
Waiver of any provision hereunder or of any breach of any provision hereof shall
not be deemed to be a continuing waiver or a waiver of any other breach of such
provision (or any other provision) on such occasion or any succeeding occasion.

14.14 Cumulative Remedies. Unless as specified, no remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law.

14.15 Rule of Construction. Each Party has had the opportunity to consult with
counsel in connection with the review, drafting and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

62



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

14.16 Certain Conventions. Any reference in this Agreement to a Section,
subsection, paragraph, clause or Exhibit shall be deemed to be a reference to a
Section, subsection, paragraph, clause or Exhibit, of or to, as the case may be,
this Agreement, unless otherwise indicated. Unless the context of this Agreement
otherwise requires, (i) words of any gender include each other gender,
(ii) words such as “herein”, “hereof”, and “hereunder” refer to this Agreement
as a whole and not merely to the particular provision in which such words
appear, (iii) words using the singular shall include the plural, and vice versa,
(iv) references to “day” mean calendar days, (v) the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “but not limited
to,” “without limitation,” “inter alia” or words of similar import, and (vi) the
word “or” shall not be deemed to be used in the exclusive sense and shall
instead be used in the inclusive sense to mean “or”, unless the context is clear
that only one of the options described may apply.

14.17 Counterparts. The Parties may execute this Agreement in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

14.18 No Third Party Beneficiaries. The Parties agree that no provision of this
Agreement shall be for the benefit of, or shall be enforceable by any Third
Party, including any creditor of either Party.

[Remainder of page intentionally blank; signature page follows.]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

63



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Research Collaboration and
License Agreement as of the Effective Date.

 

Bristol-Myers Squibb Company     Five Prime Therapeutics, Inc. By:  

/s/ Carl P. Decicco

    By:  

/s/ Lewis T. Williams

Name:  

Carl P. Decicco

    Name:  

Lewis T. Williams

Title:  

SVP, Head of Discovery

    Title:  

President and Chief Executive Officer

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

64



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Exhibit A

Stock Purchase Agreement

***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Exhibit B

Press Release

 

LOGO [g705977ex10_1pg066.jpg]

Five Prime Therapeutics and Bristol-Myers Squibb Sign Collaboration Agreement

to Discover Novel Immuno-Oncology Therapies for Two Immune Checkpoint Pathways

(SOUTH SAN FRANCISCO, Calif., and NEW YORK – March 17, 2014) - Five Prime
Therapeutics, Inc. (Nasdaq: FPRX) and Bristol-Myers Squibb Company (NYSE: BMY)
announced today that they have signed a collaboration agreement for the
discovery, development and commercialization of immuno-oncology therapies
directed toward targets identified in two undisclosed immune checkpoint pathways
using Five Prime’s proprietary target discovery platform.

Bristol-Myers Squibb will leverage Five Prime’s platform to advance its existing
immuno-oncology programs by identifying the most viable drug targets for
continued research and development. Drug candidates developed against these new
and existing targets may be studied either as single agents or in combination
with existing or potential Bristol-Myers Squibb immuno-oncology therapies.

“Immuno-oncology has the potential to be transformational in the treatment of
cancer, and Bristol-Myers Squibb has an extensive clinical pipeline and
discovery programs dedicated to maximizing this field of research,” said Francis
Cuss, MB BChir, FRCP, Executive Vice President and Chief Scientific Officer,
Bristol-Myers Squibb. “Five Prime’s innovative technology platforms complement
our immuno-oncology pipeline and will help expand our understanding of promising
new therapeutic options for patients.”

“We are thrilled to enter this important collaboration with Bristol-Myers
Squibb, an undisputed leader in the exciting field of immuno-oncology,” said
Lewis T. “Rusty” Williams, M.D., Ph.D., President and Chief Executive Officer of
Five Prime. “This strategic alliance is evidence that our protein discovery
platform is ideally suited to identify novel immune checkpoint targets for the
development of next generation immuno-oncology therapeutics.”

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Under the terms of the agreement, Bristol-Myers Squibb will obtain exclusive,
worldwide rights to develop and commercialize products directed toward certain
protein targets identified by Five Prime prior to and during the collaboration.
Bristol-Myers Squibb will make an upfront payment of $20 million to Five Prime
and provide up to $9.5 million in research funding over the course of the
research term. Additionally, Bristol-Myers Squibb will make a payment of
approximately $21 million to acquire 4.9% of Five Prime’s outstanding common
stock purchased at approximately a 30% premium. Five Prime will be eligible to
receive up to $300 million in future development, regulatory and sales based
milestone payments per collaboration target and tiered mid-single-digit rising
to low double-digit royalty payments on net sales of each product commercialized
by Bristol-Myers Squibb.

About Bristol-Myers Squibb

Bristol-Myers Squibb is a global biopharmaceutical company whose mission is to
discover, develop and deliver innovative medicines that help patients prevail
over serious diseases. For more information, please visit www.bms.com or follow
us on Twitter at http://twitter.com/bmsnews.

About Five Prime Therapeutics

Five Prime Therapeutics, Inc. is a clinical-stage biotechnology company focused
on discovering and developing novel protein therapeutics for cancer and
inflammatory diseases. Five Prime has leveraged its comprehensive library of
human extracellular proteins and its proprietary high-throughput screening
technologies to produce new targets for protein therapeutics to be advanced by
partners or in the company’s internal pipeline. Five Prime currently has 2
therapeutics in clinical testing and a third anticipated to enter the clinic by
the end of 2014. FP-1039 (GSK3052230) is a fibroblast growth factor (FGF) ligand
trap being developed in collaboration with GlaxoSmithKline to treat multiple
solid tumors. A global, multi-arm Phase

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1b study of FP-1039 in combination with standard chemotherapy in FGFR1
gene-amplified squamous non-small cell lung cancer (NSCLC) and mesothelioma is
underway. A second drug candidate is FPA008, a monoclonal antibody that inhibits
colony stimulating factor-1 receptor (CSF1R) activation and is being developed
to treat rheumatoid arthritis, is in a Phase 1 trial currently enrolling. FPA144
is a monoclonal antibody that blocks signaling through fibroblast growth factor
receptor 2b (FGFR2b) and is glyco-engineered for enhanced antibody-dependent
cytotoxicity. FPA144 is expected to begin a Phase 1 study in gastric cancer by
the end of 2014.

For more information please see: www.fiveprime.com

Five Prime Forward-Looking Statement

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Words such as “may,” “will,”
“expect,” “plan,” “anticipate,” “estimate,” “intend” and similar expressions (as
well as other words or expressions referencing future events, conditions or
circumstances) are intended to identify forward-looking statements. These
forward-looking statements are based on Five Prime’s expectations and
assumptions as of the date of this press release. Each of these forward-looking
statements involves risks and uncertainties. Actual results may differ
materially from these forward-looking statements. Forward-looking statements
contained in this press release include statements regarding the (i) advancement
of immuno-oncology programs; (ii) development and commercialization of products;
and (iii) Five Prime’s receipt of milestone payments and royalty payments.
Factors that may cause actual results to differ from those expressed or implied
in the forward-looking statements in this press release are discussed in Five
Prime’s filings with the U.S. Securities and Exchange Commission, including the
“Risk Factors” section of the Prospectus Five Prime filed on February 7, 2014
with the U.S. Securities and Exchange Commission. Except as required by law,
Five Prime assumes no obligation to update any forward-looking statements
contained herein to reflect any change in expectations, even as new information
becomes available.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Bristol-Myers Squibb Forward-Looking Statement

This press release contains “forward-looking statements” as that term is defined
in the Private Securities Litigation Reform Act of 1995 regarding the research,
development and commercialization of pharmaceutical products. Such
forward-looking statements are based on current expectations and involve
inherent risks and uncertainties, including factors that could delay, divert or
change any of them, and could cause actual outcomes and results to differ
materially from current expectations. No forward-looking statement can be
guaranteed. Among other risks, there can be no guarantee that this collaboration
will lead to the discovery of new drug candidates, that clinical trials from
this collaboration will support regulatory filings, or that any new drug
candidates will receive regulatory approvals or, if approved, that they will
become commercially successful products. Forward-looking statements in this
press release should be evaluated together with the many uncertainties that
affect Bristol-Myers Squibb’s business, particularly those identified in the
cautionary factors discussion in Bristol-Myers Squibb’s Annual Report on Form
10-K for the year ended December 31, 2013, in our Quarterly Reports on Form 10-Q
and our Current Reports on Form 8-K. Bristol-Myers Squibb undertakes no
obligation to publicly update any forward-looking statement, whether as a result
of new information, future events or otherwise.

TO BE INSERTED BY BMS

Contacts

Bristol-Myers Squibb

Media:

Laura Hortas, 609-252-4587, laura.hortas@bms.com;

Ken Dominski, 609-252-5251, ken.dominski@bms.com

Investors:

John Elicker, 609-252-4611, john.elicker@bms.com;

Ranya Dajani, 609-252-5330, Ranya.dajani@bms.com

Ryan Asay, 609-252-5020, ryan.asay@bms.com

Five Prime Therapeutics

Amy Kendall, 415-365-5776, amy.kendall@fiveprime.com

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Schedule 1.35

Collaboration Target Patents

 

Country

  

Application No.

  

Title

  

Filing Date

  

Status

US    ***    ***    ***    *** US    ***    ***    ***    *** US    ***    ***
   ***    *** US    ***    ***    ***    *** US    ***    ***    ***    ***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

S-1